Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

March 27, 2020

between

POWER SOLUTIONS INTERNATIONAL, INC.,

The LENDERS Party Hereto,

and

STANDARD CHARTERED BANK,

as Administrative Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page     ARTICLE I DEFINITIONS      1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Terms Generally      28

SECTION 1.03

  Accounting Terms; Changes in GAAP      28  

SECTION 1.04

  Rates      29  

SECTION 1.05

  Letter of Credit Amounts      29  

SECTION 1.06

  Divisions      29     ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS      29  

SECTION 2.01

  Commitments      29  

SECTION 2.02

  Loans and Borrowings      30  

SECTION 2.03

  Borrowing Requests      30  

SECTION 2.04

  [Reserved]      31  

SECTION 2.05

  Letters of Credit      31  

SECTION 2.06

  [Reserved      37  

SECTION 2.07

  Funding of Borrowings      37  

SECTION 2.08

  Interest Elections      38  

SECTION 2.09

  Prepayments      39  

SECTION 2.10

  Termination or Reduction of Commitments      40  

SECTION 2.11

  Repayment of Loans      40  

SECTION 2.12

  Interest      40  

SECTION 2.13

  Fees      41  

SECTION 2.14

  Evidence of Debt      42  

SECTION 2.15

  Payments Generally; Several Obligations of Lenders      43  

SECTION 2.16

  Sharing of Payments      44  

SECTION 2.17

  Compensation for Losses      45  

SECTION 2.18

  Increased Costs      45  

SECTION 2.19

  Taxes      46  

SECTION 2.20

  Inability to Determine Rates      50  

SECTION 2.21

  Illegality      51  

SECTION 2.22

  Mitigation Obligations; Replacement of Lenders      52  

SECTION 2.23

  Cash Collateral      53  

SECTION 2.24

  Defaulting Lenders      54  

SECTION 2.25

  Extension of Commitment Termination Date      57     ARTICLE III
REPRESENTATIONS AND WARRANTIES      57  

SECTION 3.01

  Existence, Qualification and Power      58  

SECTION 3.02

  Authorization; No Contravention      58  

SECTION 3.03

  Governmental Authorization; Other Consents      58  

SECTION 3.04

  Execution and Delivery; Binding Effect      58  

SECTION 3.05

  Financial Statements; No Material Adverse Effect      58  

SECTION 3.06

  Litigation      59  

SECTION 3.07

  No Material Adverse Effect; No Default      59  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       Page  

SECTION 3.08

  Property      59  

SECTION 3.09

  Taxes      60  

SECTION 3.10

  Disclosure      60  

SECTION 3.11

  Compliance with Laws      60  

SECTION 3.12

  ERISA Compliance      60  

SECTION 3.13

  Environmental Matters      61  

SECTION 3.14

  Margin Regulations      62  

SECTION 3.15

  Investment Company Act and Federal Power Act      62  

SECTION 3.16

  Sanctions; Anti-Corruption      62  

SECTION 3.17

  Solvency      63  

SECTION 3.18

  Subsidiaries      63  

SECTION 3.19

  Perfected Liens      63     ARTICLE IV CONDITIONS      64  

SECTION 4.01

  Signing Date      64  

SECTION 4.02

  Closing Date      65  

SECTION 4.03

  Conditions to All Credit Extensions      68     ARTICLE V AFFIRMATIVE
COVENANTS      68  

SECTION 5.01

  Financial Statements      68  

SECTION 5.02

  Certificates; Other Information      69  

SECTION 5.03

  Notices      71  

SECTION 5.04

  Preservation of Existence, Etc.      72  

SECTION 5.05

  Maintenance of Properties      72  

SECTION 5.06

  Maintenance of Insurance      72  

SECTION 5.07

  Payment of Obligations      73  

SECTION 5.08

  Compliance with Laws      73  

SECTION 5.09

  Environmental Matters      73  

SECTION 5.10

  Books and Records      73  

SECTION 5.11

  Inspection Rights      74  

SECTION 5.12

  Use of Proceeds      74  

SECTION 5.13

  Sanctions; Anti-Corruption Laws      74  

SECTION 5.14

  Information Regarding Collateral      74  

SECTION 5.15

  Additional Subsidiaries      75  

SECTION 5.16

  Further Assurances      75  

SECTION 5.17

  Cash Management      75     ARTICLE VI NEGATIVE COVENANTS      76  

SECTION 6.01

  Indebtedness      76  

SECTION 6.02

  Liens      77  

SECTION 6.03

  Fundamental Changes      79  

SECTION 6.04

  Dispositions      80  

SECTION 6.05

  Restricted Payments          80  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       Page  

SECTION 6.06

  Investments      81  

SECTION 6.07

  Transactions with Affiliates      82  

SECTION 6.08

  Certain Restrictive Agreements      82  

SECTION 6.09

  Changes in Fiscal Periods      82  

SECTION 6.10

  Changes in Nature of Business      83  

SECTION 6.11

  Restriction on Use of Proceeds      83  

SECTION 6.12

  Financial Covenants      83  

SECTION 6.13

  Sanctions; Anti-Corruption Use of Proceeds      83     ARTICLE VII EVENTS OF
DEFAULT      84  

SECTION 7.01

  Events of Default      84  

SECTION 7.02

  Application of Payments      87     ARTICLE VIII AGENCY      88  

SECTION 8.01

  Appointment and Authority      88  

SECTION 8.02

  Rights as a Lender      89  

SECTION 8.03

  Exculpatory Provisions      89  

SECTION 8.04

  Reliance by Administrative Agent      90  

SECTION 8.05

  Delegation of Duties      90  

SECTION 8.06

  Resignation of Administrative Agent      91  

SECTION 8.07

  Non-Reliance on Agents and Other Lenders      92  

SECTION 8.08

  [Reserved]      92  

SECTION 8.09

  Administrative Agent May File Proofs of Claim      92     ARTICLE IX
MISCELLANEOUS      93  

SECTION 9.01

  Notices; Public Information      93  

SECTION 9.02

  Waivers; Amendments      96  

SECTION 9.03

  Expenses; Indemnity; Damage Waiver      98  

SECTION 9.04

  Successors and Assigns      100  

SECTION 9.05

  Survival      104  

SECTION 9.06

  Counterparts; Integration; Effectiveness; Electronic Execution      104  

SECTION 9.07

  Severability      105  

SECTION 9.08

  Right of Setoff      105  

SECTION 9.09

  Governing Law; Jurisdiction; Etc      106  

SECTION 9.10

  WAIVER OF JURY TRIAL      106  

SECTION 9.11

  Headings      107  

SECTION 9.12

  Treatment of Certain Information; Confidentiality      107  

SECTION 9.13

  PATRIOT Act      108  

SECTION 9.14

  Interest Rate Limitation      108  

SECTION 9.15

  Payments Set Aside      108  

SECTION 9.16

  No Advisory or Fiduciary Responsibility      109  

SECTION 9.17

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      109
 

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1.01   -    Existing Letters of Credit SCHEDULE 2.01   -    Commitments
and Lenders SCHEDULE 3.06   -    Litigation SCHEDULE 3.18   -    Subsidiaries
and Capitalization SCHEDULE 6.01   -    Indebtedness SCHEDULE 6.02   -    Liens
SCHEDULE 6.06   -    Investments EXHIBITS      EXHIBIT A   -    Form of
Assignment and Assumption EXHIBIT B   -    Form of Borrowing Request EXHIBIT B-1
  -    Form of U.S. Tax Compliance Certificate EXHIBIT B-2   -    Form of
U.S. Tax Compliance Certificate EXHIBIT B-3   -    Form of U.S. Tax Compliance
Certificate EXHIBIT B-4   -    Form of U.S. Tax Compliance Certificate EXHIBIT C
  -    Form of Compliance Certificate EXHIBIT D   -    Form of Perfection
Certificate EXHIBIT E   -    Form of Supplemental Perfection Certificate EXHIBIT
F   -    Form of Solvency Certificate

 

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 27, 2020 (this “Agreement”), between POWER
SOLUTIONS INTERNATIONAL, INC., a Delaware corporation, the LENDERS party hereto
from time to time, and STANDARD CHARTERED BANK, as Administrative Agent.

The Borrower (as defined below) has requested that the Lenders extend credit to
the Borrower, and the Lenders are willing to do so on the terms and conditions
set forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” means, for any day, a rate per annum equal to the highest of (a) the Base
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50% and (c) the Adjusted LIBO Rate for a one-month term in
effect on such day (taking into account any LIBO Rate floor under the definition
of “Adjusted LIBO Rate”) plus 1.00%. Any change in the ABR due to a change in
the Base Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Base
Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate, respectively.

“ABR Borrowing” means, as to any Borrowing, the ABR Loans comprising such
Borrowing.

“ABR Loan” means a Loan that bears interest based on the ABR.

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the equity interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.

“Adjusted LIBO Rate” means, as to any LIBO Rate Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period divided by
(b) one minus the Eurodollar Reserve Percentage.

“Administrative Agent” means Standard Chartered Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent.

“Agent Parties” has the meaning specified in Section 9.01(d)(ii).

“Agreement” has the meaning specified in introductory paragraph hereof.

“Applicable Law” means, as to any Person, all applicable Laws (including
Environmental Laws) binding upon such Person or to which such a Person is
subject.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means 2.00% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries.

 

2



--------------------------------------------------------------------------------

“Bailee Letter” means a bailee letter in a form and substance reasonably
acceptable to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Person acting as the Administrative Agent as its base rate in effect
at its principal office in New York City. The Base Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any Lender may make commercial loans or
other loans at rates of interest at, above or below the Base Rate. Any change in
the Base Rate shall take effect at the opening of business on the day specified
in the public announcement of such change.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” means Power Solutions International, Inc. a Delaware corporation.

“Borrower Materials” has the meaning specified in Section 9.01(e).

“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of LIBO Rate Loans, having the same Interest Period
made by the Lenders.

“Borrowing Request” means a request for a Borrowing which shall be in the form
of Exhibit B or such other form as the Administrative Agent may approve.

“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions in such state are authorized or required by Law to close;
provided that, when used in connection with a LIBO Rate Loan, the term “Business
Day” means any such day that is also a day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease” means each lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning analogous to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from a Credit Rating Agency;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA and Aaa
(or equivalent rating) by at least two Credit Rating Agencies and (iii) have
portfolio assets of at least $5,000,000,000.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“CFC” means a controlled foreign corporation (within the meaning of
Section 957(a) of the Code) with respect to which the Borrower or any other Loan
Party is a United States shareholder (within the meaning of Section 951(b) of
the Code).

“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) other than the Weichai becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 51.0% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right) or (b) the Weichai fails to
own and control, directly or indirectly, 51.0% or more, of the Equity Interests
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right) or (c) except for Dispositions permitted
under Section 6.04 hereof, Borrower fails to own and control, directly or
indirectly, 100% of the equity interests of its Subsidiaries.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 9.02.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations; provided that, Collateral shall not
include any Excluded Assets.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, each of the Borrower’s Subsidiaries (other than an Excluded Foreign
Subsidiary) and the Administrative Agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
Subsidiary other than an Excluded Foreign Subsidiary either (i) a counterpart of
the Collateral Agreement duly executed and delivered on behalf of such Person or
(ii) in the case of any Person that becomes a Subsidiary of the Borrower after
the Closing Date, a joinder to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, together with, if
reasonably requested by the Administrative Agent, opinions and documents of the
type referred to in paragraph (c) of Section 4.01 and paragraphs (a), (b), (e),
(f), (g) and (j) of Section 4.02, in each case, with respect to such Person;

 

5



--------------------------------------------------------------------------------

(b) (i) all outstanding Equity Interests of each Subsidiary of the Borrower and
each of their respective Subsidiaries other than such Equity Interests that are
Excluded Assets, shall have been pledged pursuant to the Collateral Agreement
and (ii) the Administrative Agent shall, to the extent required by the
Collateral Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

(c) all Indebtedness of the Borrower and each Subsidiary, and all other
Indebtedness of any Person in a principal amount of $100,000 or more, in each
case that is owing to any Subsidiary of the Borrower or to the Borrower, shall
have been pledged pursuant to the Collateral Agreement and to the extent
evidenced by a promissory note, the Administrative Agent shall have received all
such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents and to perfect such Liens to the extent required by,
and with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

(e) each of the Borrower and its Subsidiaries shall have obtained all consents
and approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder.

“Collateral Account” has the meaning specified in Section 2.05(k).

“Commodity Account” means any commodity account, as such term is defined in
Section 9-102 of the UCC.

“Commitment” means with respect to each Lender on any date, the commitment of
such Lender to (a) make a Revolving Loan if such Loan is required to be
disbursed on such date and (b) purchase a participation in L/C Obligations, if
such participation is required to be purchased on such date, expressed as an
amount representing the maximum principal and/or face amount of such Loan,
and/or Letter of Credit, as such commitment may be reduced or increased from
time to time pursuant to Section 9.04 or reduced from time to time pursuant to
Section 2.10 or 2.24(d). The initial amount of such Lender’s Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.

“Commitment Termination Date” means March 26, 2021 subject to extension in
accordance with Section 2.25 (except that, if such date is not a Business Day,
the Commitment Termiantion Date shall be the next preceding Business Day).

 

6



--------------------------------------------------------------------------------

“Communications” has the meaning specified in Section 9.01(d)(ii).

“Compliance Certificate” has the meaning set forth in Section 5.02(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) interest expense,
(b) provision for taxes based on income, (c) depreciation expense,
(d) amortization expense, (e) unusual or non-recurring cash charges or expenses
incurred during such period solely to the extent such charges or expenses are
incurred in connection with (i) financial reporting and government investigation
expenses (including legal-related expenses) such as the SEC Investigation (but
only to the extent such charges or expenses are not otherwise covered by the
proceeds of the Borrower’s or its Subsidiaries’ insurance policies with respect
to the SEC Investigation), internal control remediation costs, and professional
services expenses related to the completion of SEC filings; (ii) information
technology system upgrade and re-implementation costs; (iii) professional
services expenses related to a potential relisting on a national stock exchange;
(iv) debt extinguishment or modifications; and (v) employment-related retention
compensation in an amount not to exceed $500,000 in respect of any such
employment-related retention compensation incurred during the period commencing
on the Closing Date and ending on the first anniversary of the Closing Date and
(f) other non-cash charges, expenses or losses (including, without limitation,
goodwill or asset impairments and stock-based compensation) (excluding any such
non-cash charge to the extent it represents an accrual or reserve for potential
cash charge in any future period or amortization of a prepaid cash charge that
was paid in a prior period), minus, without duplication and to the extent
included in determining Consolidated Net Income for such period, the sum of
(i) unusual or non-recurring gains and non-cash income, (ii) any other non-cash
income or gains increasing Consolidated Net Income for such period (excluding
any such non-cash gain to the extent it represents the reversal of an accrual or
reserve for potential cash charge in any prior period) and (iii) any gains
realized from the disposition of the Borrower or any of its Subsidiary’s
property outside of the ordinary course of business, all as determined on a
consolidated basis. For the purpose of calculating Consolidated EBITDA for any
period, if during such period the Borrower or any Subsidiary shall have
consummated an Acquisition, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Acquisition occurred
on the first day of such period. In the event any Subsidiary shall not be
Wholly-Owned by the Borrower, all amounts added back in computing Consolidated
EBITDA for any period pursuant to clauses (a) – (f) above, and all amounts
subtracted in computing Consolidated EBITDA pursuant to clauses (i) – (iii)
above, to the extent such amounts are, in the reasonable judgment of a Financial
Officer, attributable to such Subsidiary, shall be reduced by the portion
thereof that is attributable to the non-controlling interest in such Subsidiary.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Expense for such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capitalized Leases) net of total interest income
of the Borrower and its Subsidiaries on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Contracts in respect of interest rates to the extent that such
net costs are allocable to such period).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries on a consolidated basis; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or requirement of Law applicable to such
Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto.

“Controlled Account” has the meaning set forth in Section 5.17(a).

“Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

“Credit Rating Agency” means a nationally recognized credit rating agency that
evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer’s ability to make
debt payments.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” means an interest rate (before as well as after judgment) equal
to (a) with respect to overdue principal, the applicable interest rate plus
2.00% per annum (provided that, with respect to a LIBO Rate Loan, the
determination of the applicable interest rate is subject to Section 2.08(e) to
the extent that LIBO Rate Loans may not be converted to, or continued as, LIBO
Rate Loans, pursuant thereto) and (b) with respect to any other overdue amount
(including overdue interest), the interest rate applicable to ABR Loans in the
case of overdue interest or fee plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.24(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

“Deposit Account” means any deposit account, as such term is defined in
Section 9-102 of the UCC; provided that Deposit Account shall not include any
Excluded Account.

 

9



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for scheduled payments of dividends
in cash, or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is ninety-one days after the
Commitment Termination Date; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of the Borrower or any
Subsidiary or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

“Environmental Laws” means any Applicable Laws relating to (a) the protection of
the environment, (b) the preservation or reclamation of natural resources,
(c) the generation, management, release or threatened release of any Hazardous
Material or (d) with respect to exposure to Hazardous Materials, the protection
of worker health and safety.    

 

10



--------------------------------------------------------------------------------

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or permitting or arranging for the
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials or (e) any
written contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by the Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Pension Plan within the meaning of Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Title IV of ERISA); (e) the filing of a notice of intent
to terminate a Pension Plan under, or the treatment of a Pension Plan amendment
as a termination under, Section 4041 of ERISA; (f) the institution by the PBGC
of proceedings to terminate a Pension Plan; (g) any event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (h) the determination
that any Pension Plan is in at-risk status (within the meaning of Section 430 of
the Code or Section 303 of ERISA) or that a Multiemployer Plan is in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the imposition or incurrence of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; (j) the engagement by the
Borrower or any ERISA Affiliate in a transaction that

 

11



--------------------------------------------------------------------------------

could reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; (k) the imposition of a lien upon the Borrower pursuant to Section 430(k)
of the Code or Section 303(k) of ERISA; or (l) the making of an amendment to a
Pension Plan that could reasonably be expected to result in the posting of bond
or security under Section 436(f)(1) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). The Adjusted LIBO Rate for each outstanding LIBO Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Article VII.

“Excluded Accounts” means (a) any deposit account solely used for (i) funding
payroll or segregating payroll taxes or funding other employee wage or benefit
payments or (ii) segregating 401(k) contributions or contributions to an
employee stock purchase plan and other health and benefit plans, in each case
for prompt payment in accordance with any Applicable Laws, (b) deposit accounts
with average monthly balances on deposit that do not exceed $100,000 in the
aggregate for all such accounts at any one time, (c) withholding tax and
fiduciary trust accounts, (d) that certain deposit account maintained at Wells
Fargo Bank, National Association and pledged to cash collateralize and secure
the Existing Bank Products and (e) that certain deposit account maintained at
Wells Fargo Bank, National Association and pledged to cash collateralize and
secure the Existing Letters of Credit.

“Excluded Assets” means (i) any fee owned real property (other than properties
with a fair market value in excess of $500,000) and any leasehold rights and
interests in real property, (ii) [reserved], (iii) any lease, license or other
agreement or any property subject to a purchase money security interest, capital
lease obligation or similar arrangements, in each case to the extent permitted
under the Loan Documents, to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, capital lease or a similar arrangement or create a right of termination
in favor of any other party thereto (other than any Loan Party) after giving
effect to the applicable anti-assignment provisions of the UCC or other
Applicable Law, the assignment of which is expressly deemed effective under
Applicable Law notwithstanding such prohibition, but only to the extent the
counterparty to such lease, license or other agreement has not provided a waiver
or consent to the grant of security therein (iv) [reserved], (v) to the extent
not permitted by the terms of any Loan Party’s organizational documents without
the consent of one or more third parties (other than any Loan Party) after
giving effect to the applicable anti-assignment provisions of the UCC or other
Applicable Law, the assignment of which is expressly deemed effective under
Applicable Law notwithstanding such prohibition, Equity Interests in any Person
other than Wholly-Owned Subsidiaries, and provided

 

12



--------------------------------------------------------------------------------

in each case that such restriction was in effect at the time the Equity
Interests in such Person were acquired and were not created in contemplation of
such acquisition, (vi) Excluded Accounts and (vii) voting stock in excess of 65%
of the voting stock of any direct or indirect Subsidiary of the Borrower that is
(i) a first-tier CFC or (ii) a first-tier FSHCo, in each case if the Borrower,
in consultation with the Administrative Agent, determines that a guarantee by
such Subsidiary of the Borrower’s obligations under this Agreement or a grant of
security would be expected to result in a material adverse Tax consequence to
the Borrower or any other Loan Party.

“Excluded Foreign Subsidiary” means any direct or indirect Subsidiary of the
Borrower that is (i) a CFC, (ii) a FSHCo, or (iii) any direct or indirect
Subsidiary of an entity described in clause (i) or (ii), in each case if the
Borrower, in consultation with the Administrative Agent, determines that a
guarantee by such Subsidiary of the Borrower’s obligations under this Agreement
or a grant of security would be expected to result in a material adverse Tax
consequence to the Borrower or any other Loan Party.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.22(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19(g) and (d) any withholding Taxes imposed under
FATCA.

“Existing Commitment Termination Date” has the meaning specified in
Section 2.25(a).

“Existing Bank Products” means the purchase cards, cash management services and
other financial products and accommodations extended to any Loan Party by Wells
Fargo Bank, National Association or any of its affiliates under the Existing
Credit Agreement.

“Existing Credit Agreement” has the meaning specified in the definition of
Refinanced Debt.

“Existing Letters of Credit” means the letters of credit issued by Wells Fargo
Bank, National Association for the benefit of the Loan Parties, as further
described on Schedule 1.01 attached hereto.

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” has the meaning specified in Section 3.16(b).

“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Fee Letter” means the fee letter dated March 27, 2020 between the Borrower and
Standard Chartered Bank New York Branch.

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person or any
other officer having substantially the same authority and responsibilities.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCo” means any direct or indirect Subsidiary of the Borrower all or
substantially all of the assets of which consist of equity interests (or debt
and equity interests) in one or more CFCs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means, subject to Section 1.03, United States generally accepted
accounting principles as in effect as of the date of determination thereof.

 

14



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
hazardous substances or wastes of any nature regulated under or with respect to
which liability or standards of conduct are imposed pursuant to any
Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

  (a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

  (b) all direct or contingent obligations of such Person arising under
(i) letters of credit (including standby and commercial), bankers’ acceptances
and bank guaranties and (ii) surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

15



--------------------------------------------------------------------------------

  (c) net obligations of such Person under any Swap Contract;

  (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

  (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

  (f) all Attributable Indebtedness;

  (g) all obligations of such Person in respect of Disqualified Equity
Interests; and

  (h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

“Information” has the meaning specified in Section 9.12.

“Intellectual Property Rights” means any and all patent rights and patent
applications, inventions and discoveries and invention disclosures (whether or
not patented), trade names, trade dress, logos, packaging design, slogans,
Internet domain names, registered and unregistered trademarks and service marks
and related registrations and applications for registration, copyrights in both
published and unpublished works, know-how, trade secrets, confidential or
proprietary information, research in progress, algorithms, data, designs,
processes, formulae, drawings, schematics, blueprints, flow charts, models,
strategies, prototypes, techniques, and goodwill, franchises, licenses, permits,
consents, approvals, and claims of infringement against third parties.

 

16



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” has the meaning specified in
Section 6.01(k).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be in such
form as the Administrative Agent may approve.

“Interest Payment Date” means (a) as to any ABR Loan, the last Business Day of
each March, June, September and December and the Commitment Termination Date and
(b) as to any LIBO Rate Loan, the last day of each Interest Period therefor and,
in the case of any Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three-month
intervals after the first day of such Interest Period, and the Commitment
Termination Date.

“Interest Period” means, as to any LIBO Rate Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
twelve months available), as specified in the applicable Borrowing Request or
Interest Election Request (in each case, to the extent all Lenders participating
in such LIBO Rate Loan or Borrowing agree to make an interest period of such
duration available); provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Commitment Termination Date.
For purposes hereof, the date of a Loan or Borrowing initially shall be the date
on which such Loan or Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Loan or Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on the applicable Reuters page
(or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time; in each case the “Screen Rate”) for the
longest period (for which that Screen Rate is available) that is shorter than
the Interest Period and (b) the Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Interest Period, in each case,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

17



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuing Bank” means Standard Chartered Bank New York Branch, in its capacity as
issuer of Letters of Credit hereunder, and each other Lender (if any) as the
Borrower may from time to time select as an Issuing Bank hereunder pursuant to
Section 2.05; provided that such Lender has agreed to be an Issuing Bank.

“Landlord Consent” means a landlord consent in a form reasonably acceptable to
the Administrative Agent.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case,
whether or not having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or renewal thereof or the extension of the expiry date thereof, or the
reinstatement or increase of the amount thereof.

“L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“L/C Documents” means, as to any Letter of Credit, each application therefor and
any other document, agreement and instrument entered into by the Borrower or a
Subsidiary with or in favor of the applicable Issuing Bank and relating to such
Letter of Credit.

“L/C Fee” has the meaning specified in Section 2.13(b).

 

18



--------------------------------------------------------------------------------

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all L/C Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
L/C Obligations of any Lender at any time shall be its Applicable Percentage of
the total L/C Obligations at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the UCP or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter
of Credit itself, or if compliant documents have been presented but not yet
honored, such Letter of Credit shall be deemed to be “outstanding” and “undrawn”
in the amount so remaining available to be paid, and the obligations of the
Borrower and each Lender shall remain in full force and effect until the Issuing
Bank and the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.

“L/C Sublimit” means (a) with respect to the issuance of standby Letters of
Credit, $10,000,000 and (b) with respect to the issuance of import Letters of
Credit, $10,000,000. The L/C Sublimit is part of, and not in addition to, the
Revolving Facility.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Comfort” means that certain Letter of Comfort dated as of
February 29, 2020 given by the Weichai in favor of the Administrative Agent.

“Letter of Credit” means any standby letter of credit or import letter of credit
issued hereunder, as applicable.

“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the greater of (a) the rate appearing on the applicable Reuters page (or on any
successor or substitute page or service providing quotations of interest rates
applicable to dollar deposits in the London interbank market comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, as the rate for dollar deposits
with a maturity comparable to such Interest Period; provided that (i) if such
rate is not available at such time for any reason, then the “LIBO Rate” with
respect to such LIBO Rate Loan for such Interest Period shall be the
Interpolated Rate, and (ii) if the Interpolated Rate is not available, the “LIBO
Rate” with respect to such LIBO Rate Loan for such Interest Period shall be the
offered quotation rate to first class banks in the London interbank market by
the Person that is the Administrative Agent for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of such Person, in its
capacity as a Lender (or, if it is not a Lender of such Loan, in such amount
determined by the Administrative Agent) for which the LIBO Rate is then being
determined with maturities comparable to such Interest Period at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period and (b) 0.00%.

 

19



--------------------------------------------------------------------------------

“LIBO Rate Borrowing” means, as to any Borrowing, the LIBO Rate Loans comprising
such Borrowing.

“LIBO Rate Loan” means a Loan that bears interest at a rate based on the “LIBO
Rate.”

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means a loan by a Lender to the Borrower under Article II in the form of
a Revolving Loan.

“Loan Documents” means, collectively, this Agreement, the Security Documents,
the Letter of Comfort, the Fee Letter, any Intercompany Subordination Agreement,
any promissory notes issued pursuant to Section 2.14(b), the L/C Documents, any
agreement creating or perfecting rights in the Cash Collateral pursuant to the
provisions of Section 2.23 and any other documents entered into in connection
herewith.

“Loan Party” means the Borrower and any Subsidiary of the Borrower from time to
time party to the Collateral Agreement.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent) or financial condition of the Borrower and its Subsidiaries taken as
a whole; or (b) a material adverse effect on (i) the ability of the Borrower to
perform its Obligations, (ii) the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document to which it is a party
or (iii) the rights, remedies and benefits available to, or conferred upon, the
Administrative Agent or any Lender under any Loan Documents.

“Maximum Rate” has the meaning specified in Section 9.14.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their reasonable
discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, during the preceding five plan years has
made or been obligated to make contributions, or has any liability.

 

20



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Pension Plan with respect to which the Borrower
or any ERISA Affiliate is a contributing sponsor, and that has two or more
contributing sponsors at least two of whom are not under common control, as such
a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.02 and (b) has been approved
by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notice Date” has the meaning specified in Section 2.25(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by the Borrower under any Loan Document and (b) the obligation of the
Borrower to reimburse any amount in respect of any of the foregoing that the
Administrative Agent or any Lender, in each case in its sole discretion, may
elect to pay or advance on behalf of the Borrower.

“OFAC” has the meaning specified in Section 3.16(a).

“Organizational Documents” means (a) as to any corporation, the charter or
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) as to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability agreement and
(c) as to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

21



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22(b)).

“Participant” has the meaning specified in Section 9.04(d).

“Participant Register” has the meaning specified in Section 9.04(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan or Foreign Plan) that is
maintained or is contributed to by the Borrower or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent in its reasonable discretion.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any Subsidiary, or any such
plan to which the Borrower or any Subsidiary is required to contribute on behalf
of any of its employees or with respect to which the Borrower has any liability.

“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.

“Prepayment Notice” means a notice by the Borrower to prepay Loans, which shall
be in such form as the Administrative Agent may approve.

“Public Lender” has the meaning specified in Section 9.01(e).

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

22



--------------------------------------------------------------------------------

“Refinanced Debt” means the Indebtedness and related obligations under (i) the
Second Amended and Restated Credit Agreement dated as of June 28, 2016, by and
among the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, lead arranger and book runner, Power Solutions
International, Inc., Professional Power Products, Inc. and other borrowers from
time to time party thereto (as amended by an amendment dated August 22, 2016, a
second amendment dated December 19, 2016, a third amendment dated March 31,
2017, a fourth amendment dated July 17, 2017, a fifth amendment dated October 3,
2017 and a sixth amendment dated March 29, 2018 and as otherwise amended,
mofidied, supplemented or restated prior to the Closing Date) (the “Existing
Credit Agreement”) and (ii) the Indenture, dated as of April 29, 2015, among
Power Solutions International, Inc., the guarantors party thereto and the Bank
of New York Mellon as trustee.

“Refinancing” means the payment in full of all outstanding obligations under the
Refinanced Debt, the termination of the commitments made thereunder and the
termination and release of all guaranties and Liens guarantying and/or securing,
as the case may be, any of the Refinanced Debt, in each case, to occur on the
Closing Date.

“Register” has the meaning specified in Section 9.04(c).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, service providers and representatives of
such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

23



--------------------------------------------------------------------------------

“Responsible Officer” means (a) the chief executive officer, president,
executive vice president or a Financial Officer of the Borrower, (b) solely for
purposes of the delivery of incumbency certificates and certified Organizational
Documents and resolutions pursuant to Section 4.02, any vice president,
secretary or assistant secretary of the Borrower and (c) solely for purposes of
Borrowing Requests, requests for L/C Credit Extensions, prepayment notices and
notices for Commitment terminations or reductions given pursuant to Article II,
any other officer or employee of the Borrower so designated from time to time by
one of the officers described in clause (a) in a notice to the Administrative
Agent (together with evidence of the authority and capacity of each such Person
to so act in form and substance reasonably satisfactory to the Administrative
Agent). Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership or other action on the part of the Borrower and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).

“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the date that is five Business Days prior to the
Commitment Termination Date.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations at such time.

“Revolving Facility” means the Commitments and all Credit Extensions thereunder.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a).

“Sanctions” has the meaning specified in Section 3.16(a).

“Screen Rate” has the meaning specified in the definition of the term
“Interpolated Rate”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

24



--------------------------------------------------------------------------------

“SEC Investigation” means the investigation pending prior to the Closing Date by
the SEC and the U.S. Attorney’s Office regarding the Borrower’s prior financial
reporting, misapplication of U.S. GAAP, revenue recognition practices and
related conduct, and accounting errors, which resulted in the Borrower restating
its 2014, 2015 and first fiscal quarter 2016 consolidated financial statements,
and all incidental investigatory matters with respect thereto.

“Security Documents” means the Collateral Agreement (and each joinder delivered
in connection therewith), each Short-Form IP Security Agreement, each Landlord
Consent, each Bailee Letter and each other security agreement or other
instrument or document executed and delivered pursuant to any of the foregoing
or pursuant to Section 5.15 or 5.16 to secure any of the Obligations.

“Securities Account” means any securities account, as such term is defined in
Section 8-501 of the UCC.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date
determined in accordance with GAAP.

“Short-Form IP Security Agreement” means a short-form copyright, patent or
trademark, (as the case may be) security agreements, substantially in the form
as that exhibited to the Collateral Agreement or such other form reasonably
satisfactory to the Borrower and the Administrative Agent.

“Signing Date” means March 27, 2020, which is the date that all the conditions
precedent in Section 4.01 have been satisfied or waived in accordance with
Section 9.02.

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair market value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of any contingent liability
at any time shall be computed as the amount that, in light of all of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
E or any other form approved by the Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Trade Date” means the date on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to another Person.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the ABR.

 

26



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
or when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code of such jurisdiction.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.19(g).

“Weichai” means Weichai Power Co., Ltd, a People’s Republic of China publicly
listed company.

“Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by Applicable Law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

27



--------------------------------------------------------------------------------

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.03 Accounting Terms; Changes in GAAP.

(a) Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall be construed in conformity
with GAAP, as in effect from time to time. Financial statements and other
information required to be delivered by the Borrower to the Lenders pursuant to
Sections 5.01(a) and 5.01(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made: (A) without giving effect to any
election under Accounting Standards Codification 825 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness of the Borrower or any Restricted
Subsidiary at “fair value”, as defined therein, (B) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (C) without giving effect to any change to GAAP
occurring after December 31, 2018 as a result of the adoption of any proposals
set forth in the Proposed Accounting Standards Update, Leases (Topic 840),
issued by the Financial Accounting Standards Board on August 17, 2010, or any
other proposals issued by the Financial Accounting Standards Board, in each case
if such change would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2018.

 

28



--------------------------------------------------------------------------------

(b) Changes in GAAP. If the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(c) Capital Leases. For the avoidance of doubt, notwithstanding anything to the
contrary contained in Section 1.03(a) or in the definition of “Capitalized
Lease,” any obligations relating to a lease that is accounted for by Borrower or
any of its Subsidiaries as an operating lease in accordance with GAAP (as in
effect on December 31, 2018 (including the adoption of Financial Accounting
Standards Board Accounting Standards Codification 842) shall not constitute
Indebtedness of Borrower or such Subsidiary and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance with the foregoing.

SECTION 1.04 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.

SECTION 1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Document related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time.

SECTION 1.06 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to the Borrower from time
to time on any Business Day during the Revolving Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the total Revolving
Credit Exposures exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans. Revolving Loans may be ABR Loans or
LIBO Rate Loans, as further provided herein.

 

29



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Borrowings. Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.

(b) Type of Loans. Subject to Section 2.20, each Borrowing shall be comprised
entirely of ABR Loans or LIBO Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each LIBO Rate
Borrowing shall be in an aggregate amount of $5,000,000 or a larger multiple of
$1,000,000. Each ABR Borrowing shall be in an aggregate amount equal to
$5,000,000 or a larger multiple of $1,000,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Commitments. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not be more than a total of 5 Revolving LIBO
Rate Borrowings outstanding at any time.

SECTION 2.03 Borrowing Requests.

(a) Notice by Borrower. Each Borrowing shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Each such notice shall be in the
form of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of the Borrower, or may be given by telephone to the
Administrative Agent (if promptly confirmed by such a written Borrowing Request
consistent with such telephonic notice) and must be received by the
Administrative Agent not later than 11:00 a.m. (New York City time) (i) in the
case of a LIBO Rate Borrowing, three Business Days prior to the date of the
requested Borrowing or (ii) in the case of an ABR Borrowing, one Business Day
prior to the date of the requested Borrowing.

(b) Content of Borrowing Requests. Each Borrowing Request for a Borrowing
pursuant to this Section shall specify the following information in compliance
with Section 2.02: (i) the aggregate amount of the requested Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) whether such
Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing; (iv) in the case
of a LIBO Rate Borrowing, the Interest Period therefor; and (v) the location and
number of the Borrower’s account to which funds are to be disbursed.

(c) Notice by Administrative Agent to Lenders. Promptly following receipt of a
Borrowing Request, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

30



--------------------------------------------------------------------------------

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified
in the applicable Borrowing Request, then the requested Borrowing shall be an
ABR Borrowing. If no Interest Period is specified with respect to any requested
LIBO Rate Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

SECTION 2.04 [Reserved].

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request any Issuing
Bank, in reliance on the agreements of the Lenders set forth in this Section, to
issue, at any time and from time to time during the Revolving Availability
Period, Letters of Credit denominated in Dollars for its own account or the
account of any of its Subsidiaries in such form as is acceptable to the
Administrative Agent and such Issuing Bank in its reasonable determination.
Letters of Credit issued hereunder shall constitute utilization of the
Commitments. Notwithstanding anything contained in any letter of credit
application or other agreement (other than this Agreement or any Security
Document) submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit, (i) all provisions of such
letter of credit application or other agreement purporting to grant Liens in
favor of such Issuing Bank to secure obligations in respect of such Letter of
Credit shall be disregarded, it being agreed that such obligations shall be
secured to the extent provided in this Agreement and in the Security Documents,
and (ii) in the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of such letter of credit application
or such other agreement, as applicable, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the respective Issuing Bank) to
an Issuing Bank selected by it and to the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, extension, reinstatement
or renewal) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, extended, reinstated or renewed,
and specifying the date of issuance, amendment, extension, reinstatement or
renewal (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with paragraph (d) of this Section), the amount
of such Letter of Credit, the name and address of the beneficiary thereof, the
purpose and nature of the requested Letter of Credit and such other information
as shall be necessary to prepare, amend, extend, reinstate or renew such Letter
of Credit. If requested by the respective Issuing Bank, the Borrower also shall
submit a letter of credit application and reimbursement agreement on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

31



--------------------------------------------------------------------------------

(c) Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (i) the aggregate
L/C Obligations shall not exceed the applicable L/C Sublimit, (iii) the
Revolving Credit Exposure of any Lender shall not exceed its Commitment and
(iv) the total Revolving Credit Exposures shall not exceed the total
Commitments.

An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Closing Date and that such Issuing Bank in good faith
deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(iii) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial amount less than $100,000, in the
case of an import Letter of Credit, or $100,000, in the case of a standby Letter
of Credit; or

(iv) any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.24(a)(iv)) with respect to the
Defaulting Lender arising from either such Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Obligations as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

An Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) such Issuing Bank would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(d) Expiration Date. Each Letter of Credit shall have a stated expiration date
no later than the earlier of (i) (x) in the case of import Letters of Credit,
the date that is no more than ninety days after the date of the issuance of such
import Letter of Credit and (y) in the case of standby Letters of Credit, the
date that is no more than twelve months after the date of the issuance of such
standby Letter of Credit (or, in the case of any extension of the expiration
date thereof, whether automatic or by amendment, (x) in the case of import
Letters of Credit, the date

 

32



--------------------------------------------------------------------------------

that is no more than ninety days after the then-current expiration date of the
issuance of such import Letter of Credit and (y) in the case of standby Letters
of Credit, the date that is more than twelve months after the then-current
expiration date of such standby Letter of Credit) and (ii) the date that is five
Business Days prior to the Commitment Termination Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration date
thereof), and without any further action on the part of the applicable Issuing
Bank or the Lenders, such Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment,
extension, reinstatement or renewal of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Commitments.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely, unconditionally and irrevocably agrees to pay to the Administrative
Agent, for account of the respective Issuing Bank, such Lender’s Applicable
Percentage of each L/C Disbursement made by an Issuing Bank promptly upon the
request of such Issuing Bank at any time from the time of such L/C Disbursement
until such L/C Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason, including after the Commitment Termination Date. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the respective Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to Section 2.05(f), the Administrative
Agent shall distribute such payment to the respective Issuing Bank or, to the
extent that the Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such L/C
Disbursement.

Each Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender’s Commitment is amended pursuant to
the operation of Section 2.25, as a result of an assignment in accordance with
Section 9.04 or otherwise pursuant to this Agreement.

(f) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect
of such L/C Disbursement by paying to the Administrative Agent an amount equal
to such L/C Disbursement not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such L/C Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower

 

33



--------------------------------------------------------------------------------

receives such notice, if such notice is not received prior to such time,
provided that, if such L/C Disbursement is not less than $500,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or Section 2.04 that such payment be financed with
an ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.

(g) Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of this Agreement or
any Letter of Credit, or any term or provision herein or therein, (ii) any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement in such draft or other
document being untrue or inaccurate in any respect, (iii) payment by the
respective Issuing Bank under a Letter of Credit against presentation of a draft
or other document that does not comply strictly with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.

None of the Administrative Agent, the Lenders, any Issuing Bank, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the respective Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by Applicable Law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
an Issuing Bank shall be deemed to have exercised care in each such
determination, and that:

(i) an Issuing Bank may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a replacement marked
as such or waive a requirement for its presentation;

(ii) an Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

 

34



--------------------------------------------------------------------------------

(iii) an Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iv) this sentence shall establish the standard of care to be exercised by an
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any Issuing Bank, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) an Issuing Bank
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) an Issuing Bank
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such
Issuing Bank.

Unless otherwise expressly agreed by an Issuing Bank and the Borrower when a
Letter of Credit is issued by it, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
import Letter of Credit. Notwithstanding the foregoing, no Issuing Bank shall be
responsible to the Borrower for, and such Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Laws or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
International Chamber of Commerce Banking Commission, the Bankers Association
for Finance and Trade (BAFT), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such laws or practice
rules.

An Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and such Issuing
Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and L/C Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article VIII
included such Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the such Issuing Bank.

 

35



--------------------------------------------------------------------------------

(h) Disbursement Procedures. The Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Borrower in writing of such demand for payment if such Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such L/C
Disbursement.

(i) Interim Interest. If the Issuing Bank for any Letter of Credit shall make
any L/C Disbursement, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Loans; provided that if the Borrower fails to reimburse such L/C Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.12(b) shall
apply. Interest accrued pursuant to this paragraph shall be for account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (f) of this Section to reimburse such Issuing
Bank shall be for account of such Lender to the extent of such payment.

(j) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to include such successor or any previous Issuing Bank, or such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

Any Issuing Bank may resign at any time by giving 30 days’ prior notice to the
Administrative Agent, the Lenders and the Borrower. After the resignation of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, reinstate, renew or increase
any existing Letter of Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Obligations representing at least 66-2/3%
of the total L/C Obligations) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent
(the “Collateral

 

36



--------------------------------------------------------------------------------

Account”) an amount in cash equal to 105% of the total L/C Obligations as of
such date plus any accrued and unpaid interest thereon, provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Section 7.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. In
addition, and without limiting the foregoing or paragraph (d) of this Section,
if any L/C Obligations remain outstanding after the expiration date specified in
said paragraph (d), the Borrower shall immediately deposit into the Collateral
Account an amount in cash equal to 105% of such L/C Obligations as of such date
plus any accrued and unpaid interest thereon.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Obligations at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with L/C Obligations representing 66-2/3% of the total L/C
Obligations), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(l) Letters of Credit Issued for account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 2.06 [Reserved.]

SECTION 2.07 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make the amount of each Borrowing to
be made by it hereunder available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon
(New York City time) on the proposed date thereof. The Administrative Agent will
make all such funds so received available to the Borrower in like funds, by wire
transfer of such funds in accordance with the instructions provided in the
applicable Borrowing Request; provided that ABR Borrowings made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the respective Issuing Bank.

 

37



--------------------------------------------------------------------------------

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender (x) in the case of ABR Loans, prior to
11:00a.m. (New York City time) on the date of the proposed Borrowing and
(y) otherwise, prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.07(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.08 Interest Elections.

(a) Elections by Borrower for Borrowings. The Loans comprising each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBO Rate Borrowing, shall have the Interest Period
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a LIBO Rate
Borrowing, may elect the Interest Period therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Notice of Elections. Each such election pursuant to this Section shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent. Each
such notice shall be in the form of a written Interest Election Request,
appropriately completed and signed by a Responsible Officer of the Borrower, or
may be given by telephone to the Administrative Agent (if promptly confirmed in
writing by delivery of such a written Interest Election Request consistent with
such telephonic notice) and must be received by the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.

 

38



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each Interest Election Request
pursuant to this Section shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period
therefor after giving effect to such election.

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Revolving LIBO
Rate Borrowing prior to the end of the Interest Period therefor, then, unless
such Revolving LIBO Rate Borrowing is repaid as provided herein, the Borrower
shall be deemed to have selected that such Revolving LIBO Rate Borrowing shall
automatically be converted to an ABR Borrowing at the end of such Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Revolving LIBO Rate Borrowing and (ii) unless repaid, each
Revolving LIBO Rate Borrowing shall automatically be converted to an ABR
Borrowing at the end of the Interest Period therefor.

SECTION 2.09 Prepayments.

(a) Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time and from time to time prepay any Borrowing in whole or in
part without premium or penalty, subject to the requirements of this Section.

(b) Notices. Each such notice pursuant to this Section shall be in the form of a
written Prepayment Notice, appropriately completed and signed by a Responsible
Officer of the Borrower, or may be given by telephone to the Administrative
Agent (if promptly confirmed by such a written Prepayment Notice consistent with
such telephonic notice) and must be received by the Administrative Agent (i) in
the case of prepayment of a LIBO Rate Borrowing, not later than

 

39



--------------------------------------------------------------------------------

11:00 a.m. (New York City time) five Business Days before the date of prepayment
or (ii) in the case of prepayment of a ABR Borrowing, not later than 11:00 a.m.
(New York City time) one Business Day before the date of prepayment. Each
Prepayment Notice shall specify (x) the prepayment date and (y) the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each Prepayment
Notice shall be irrevocable.

(c) Amounts; Application. Each partial prepayment of any Borrowing shall be in
an amount not less than $1,000,000. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in such Borrowing. Prepayments shall be
accompanied by accrued and unpaid interest to the extent required by
Section 2.12, together with any additional amounts required pursuant to
Section 2.17.

SECTION 2.10 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the unused portion of the Commitments, or from time to time reduce the
unused Commitments; provided that (a) each such notice shall be in writing and
must be received by the Administrative Agent at least three Business Days prior
to the effective date of such termination or reduction, and shall be
irrevocable, (b) any such partial reduction shall be in an aggregate amount of
$10,000,000 or a larger multiple of $5,000,000 and (c) the Borrower shall not
terminate or reduce the Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the total Revolving Credit Exposures would
exceed the total Commitments. Unless previously terminated, the Commitments
shall automatically terminate on the Commitment Termination Date.

(b) Application of Commitment Reductions. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Commitments pursuant
to this Section. Upon any reduction of unused Commitments, the Commitment of
each Lender shall be reduced by such Lender’s ratable share of the amount of
such reduction.

SECTION 2.11 Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Commitment Termination Date
the aggregate principal amount of all Revolving Loans outstanding on such date.

SECTION 2.12 Interest.

(a) Interest Rates. Subject to paragraph (b) of this Section, (i) each ABR Loan
shall bear interest at a rate per annum equal to the ABR plus the Applicable
Rate; and (ii) each Revolving LIBO Rate Loan shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period therefor plus the
Applicable Rate.

(b) Default Interest. If any amount payable by the Borrower under this Agreement
or any other Loan Document (including principal of any Loan, interest, fees and
other amount) is not paid when due, whether at stated maturity, by acceleration
or otherwise, such amount shall thereafter bear interest at a rate per annum
equal to the applicable Default Rate. Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all Loans outstanding hereunder at a rate per annum equal to
the applicable Default Rate.

 

40



--------------------------------------------------------------------------------

(c) Payment Dates. Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that (i) interest accrued pursuant to paragraph (b)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Borrowing prior to the end
of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(d) Interest Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the ABR at
times when the ABR is based on the Base Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable ABR or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.13 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee on the average daily unused amount
of the Commitment of such Lender, which shall accrue at a rate per annum equal
to 0.25% during the period from and including the Closing Date to but excluding
the Commitment Termination Date. Accrued commitment fees shall be payable in
arrears on the last Business Day of each March, June, September and December,
commencing on the first such date to occur after the Closing Date, and on the
Commitment Termination Date. For purposes of computing commitment fees, the
Commitment of any Lender shall be deemed to be used to the extent of the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Lender’s participation in L/C Obligations.

(b) L/C Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Letter of Credit fee with respect to its participations
in each outstanding Letter of Credit (the “L/C Fee”) on the daily maximum amount
then available to be drawn under such Letter of Credit, which shall accrue at a
rate per annum equal to in the case of (i) any standby Letter of Credit, the
greater of (x) $300 and 3.00% per annum and (ii) any import letter of credit,
the greater of $300 and 1.50% per annum, in each case, during the period from
and including the Closing Date to but excluding the later of the Commitment
Termination Date and the date on which such Lender ceases to have any L/C
Obligations. Accrued L/C Fees shall be payable in arrears on the last Business
Day of each March, June, September and December, commencing on the first such
date to occur after the Closing Date, and on the Commitment Termination Date;
provided that any such fees accruing after the Commitment Termination Date shall
be payable on demand.

 

41



--------------------------------------------------------------------------------

(c) L/C Fronting Fees. The Borrower agrees to pay to each Issuing Bank for its
own account a fronting fee with respect to each Letter of Credit issued by such
Issuing Bank at a rate per annum equal to 0.125% on the daily maximum amount
then available to be drawn under such Letter of Credit, during the period from
and including the Closing Date to but excluding the later of the Commitment
Termination Date and the date on which such Issuing Bank ceases to have any L/C
Obligations. Accrued fronting fees shall be payable in arrears on the last
Business Day of each March, June, September and December, commencing on the
first such date to occur after the Closing Date, and on the Commitment
Termination Date; provided that any such fees accruing after the Commitment
Termination Date shall be payable on demand. In addition, the Borrower agrees to
pay to each Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect, which fees, costs and charges shall be payable to such Issuing Bank
within three Business Days after its demand therefor and are nonrefundable.

(d) [Reserved].

(e) Fee Computation. All fees payable under this Section shall be computed on
the basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Each determination by the Administrative Agent of a fee hereunder shall be
conclusive absent manifest error.

SECTION 2.14 Evidence of Debt.

(a) Maintenance of Records. Each Lender shall maintain in accordance with its
usual practice records evidencing the indebtedness of the Borrower to such
Lender resulting from each Credit Extension made by such Lender. The
Administrative Agent shall maintain the Register in accordance with
Section 9.04(c). The entries made in the records maintained pursuant to this
paragraph (a) shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein. Any failure of any
Lender or the Administrative Agent to maintain such records or make any entry
therein or any error therein shall not in any manner affect the obligations of
the Borrower under this Agreement and the other Loan Documents. In the event of
any conflict between the records maintained by any Lender and the records
maintained by the Administrative Agent in such matters, the records of the
Administrative Agent shall control in the absence of manifest error.

(b) Promissory Notes. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall prepare, execute and deliver to such
Lender a promissory note of the Borrower payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
approved by the Administrative Agent, which shall evidence such Lender’s Loans
of a particular Class in addition to such records.

 

42



--------------------------------------------------------------------------------

SECTION 2.15 Payments Generally; Several Obligations of Lenders.

(a) Payments by Borrower. All payments to be made by the Borrower hereunder and
the other Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all such payments shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than
12:00 noon (New York City time) on the date specified herein. All amounts
received by the Administrative Agent after such time on any date shall be deemed
to have been received on the next succeeding Business Day and any applicable
interest or fees shall continue to accrue. The Administrative Agent will
promptly distribute to each Lender its ratable share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s applicable lending office (or otherwise distribute such payment
in like funds as received to the Person or Persons entitled thereto as provided
herein). If any payment to be made by the Borrower shall fall due on a day that
is not a Business Day, payment shall be made on the next succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such next succeeding Business Day would fall
after the Commitment Termination Date, payment shall be made on the immediately
preceding Business Day. Except as otherwise expressly provided herein, all
payments hereunder or under any other Loan Document shall be made in Dollars.

(b) Application of Insufficient Payments. Subject to Section 7.02, if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed L/C Disbursements,
interest, fees and other amounts then due hereunder, such funds shall be applied
(i) first, to pay interest, fees and other amounts then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees and other amounts then due to such parties, and (ii) second, to pay
principal and unreimbursed L/C Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal or
unreimbursed L/C Disbursements, as applicable, then due to such parties.

(c) Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Banks hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(d) Deductions by Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(e), 2.07(b),
2.16 or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent or the applicable Issuing Bank, as
applicable, to satisfy such Lender’s obligations to the Administrative Agent and
such Issuing Bank until all such unsatisfied obligations are fully paid or
(ii) hold any such amounts in a segregated account as cash collateral for, and
for application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

43



--------------------------------------------------------------------------------

(e) Several Obligations of Lenders. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan or to fund any such participation or to make any such payment
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participations or to make its payment under Section 9.03(c).

SECTION 2.16 Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in L/C
Disbursements or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Revolving Loans or
participations in L/C Disbursements and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Loans and participations in L/C Disbursements and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in L/C
Disbursements and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.23, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

 

44



--------------------------------------------------------------------------------

SECTION 2.17 Compensation for Losses. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBO Rate Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.10(b)
and is revoked in accordance therewith), or (d) the assignment of any LIBO Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.22(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a LIBO Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank eurodollar market. A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.18 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

45



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 2.19 Taxes.

(a) Defined Terms. For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction

 

46



--------------------------------------------------------------------------------

or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

47



--------------------------------------------------------------------------------

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

 

48



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

49



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.20 Inability to Determine Rates. (a) If, on or prior to the first day
of any Interest Period (an “Affected Interest Period”):

(i) the Administrative Agent determines (which determination shall be conclusive
and binding on the Borrower) that, by reason of circumstances affecting the
London interbank eurodollar market, the “LIBO Rate” cannot be determined
pursuant to the definition thereof, or

(ii) the Required Lenders determine that for any reason in connection with any
request for a LIBO Rate Loan or a conversion thereto or a continuation thereof
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBO
Rate Loan, or (B) the LIBO Rate for any requested Interest Period with respect
to a proposed LIBO Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan,

 

50



--------------------------------------------------------------------------------

the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of LIBO Rate Loans or, failing that, will be deemed to have converted such
request into a request for ABR Loans in the amount specified therein.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) of this Section have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in clause (a)(i) of this
Section have not arisen but the supervisor for the administrator of the Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate, as applicable, that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.20(b) (but, in the case of
the circumstances described in clause (ii) of the first sentence of this
Section 2.20(b), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing shall be ineffective
(and any LIBO Rate Borrowing shall, at the end of the applicable Interest
Period, automatically be converted to an ABR Borrowing) and (y) if any Borrowing
Request requests a LIBO Rate Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

SECTION 2.21 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain, or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrower (through the Administrative
Agent), (a) any obligation of such Lender to make or continue LIBO Rate Loans or
to convert ABR Loans to LIBO Rate Loans shall be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the ABR, the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the LIBO

 

51



--------------------------------------------------------------------------------

Rate component of the ABR, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Revolving LIBO Rate Loans of such Lender
to ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the ABR), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBO Rate, the Administrative Agent shall during the period of
such suspension compute the ABR applicable to such Lender without reference to
the LIBO Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the LIBO Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 2.17.

SECTION 2.22 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.18, requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19 or gives a notice under
Section 2.21, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate the need for such
notice under Section 2.21 or would eliminate or reduce amounts payable pursuant
to Section 2.18 or 2.19, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.18 or gives a notice under Section 2.21, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with paragraph (a) of this Section, or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.18 or Section 2.19) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

52



--------------------------------------------------------------------------------

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.04;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.18 or payments required to be made pursuant to Section 2.19,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an Issuing Bank may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such Issuing
Bank or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such Issuing
Bank) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 8.06.

SECTION 2.23 Cash Collateral.

(a) Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (c) below. If at any time the
Administrative

 

53



--------------------------------------------------------------------------------

Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Banks as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 2.24 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.24 the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

SECTION 2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.02(b).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.23; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this

 

54



--------------------------------------------------------------------------------

Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.23; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to clause (iv) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Commitment and L/C Fees. (A) No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(A) Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.23.

(B) With respect to any L/C Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

55



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.17, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.23.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
paragraph (a)(iv) above), whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, increase, reinstate or renew
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

(d) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.24(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank or any Lender may have
against such Defaulting Lender.

 

56



--------------------------------------------------------------------------------

SECTION 2.25 Extension of Commitment Termination Date.

(a) Request for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 45 days and not
later than 35 days prior to the Commitment Termination Date then in effect
hereunder (the “Existing Commitment Termination Date”), request that each Lender
extend such Lender’s Commitment Termination Date for up to an additional 60 days
from the Existing Commitment Termination Date.

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) Conditions to Effectiveness of Extensions. The extension of the Commitment
Termination Date pursuant to this Section shall be effective with respect to any
Lender upon satisfaction of the following conditions:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified by materiality, in all respects) on and as of the
date of such extension and after giving effect thereto, as though made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

(iii) the Administrative Agent has received, for the ratable account of each
Lender, an extension fee equal to 0.25% of the total Commitments so extended.

(g) Amendment; Sharing of Payments. In connection with any extension of the
Commitment Termination Date, the Borrower, the Administrative Agent and each
Lender may make such amendments to this Agreement as the Administrative Agent
determines to be reasonably necessary to evidence the extension. This Section
shall supersede Sections 2.16 and 9.02.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

 

57



--------------------------------------------------------------------------------

SECTION 3.01 Existence, Qualification and Power. The Borrower and each
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except, in each
case referred to in clause (a) (other than with respect to the Borrower), (b)(i)
or (c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of its Organizational Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any Subsidiary or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which the
Borrower or any Subsidiary or its property is subject or (c) violate any
Applicable Law, except, in the case of the preceding clauses (b) and (c), any
conflict, breach, contravention, creation or violation, in any case, that could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, except for
such approvals, consents, exemptions, authorizations, actions or notices that
(a) have been duly obtained, taken or made and in full force and effect,
(b) with respect to the Collateral, to be made or otherwise delivered to the
Administrative Agent for filing and/or recordation.

SECTION 3.04 Execution and Delivery; Binding Effect. This Agreement has been,
and each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.

SECTION 3.05 Financial Statements; No Material Adverse Effect.

(a) Financial Statements. The Audited Financial Statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries and
the related consolidated

 

58



--------------------------------------------------------------------------------

statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on December 31, 2019 were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations and cash flows for the period covered thereby,
subject to the absence of notes and to normal year-end audit adjustments.

(b) No Material Adverse Change. Since the date of the Audited Financial
Statements, there has been no event or circumstance that, either individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.06 Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of the Borrower,
threatened in writing, at Law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any Subsidiary or against
any of their properties or revenues that (a) except as specifically disclosed in
Schedule 3.06, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect or (b) purport to affect or pertain
to this Agreement or any other Loan Document or any of the transactions
contemplated hereby. There has been no change in the status, or financial effect
on the Borrower or any Subsidiary, of the matters disclosed in Schedule 3.06
that, either individually or in the aggregate, has increased or could reasonably
be expected to increase the likelihood that such matter(s) could have a Material
Adverse Effect.

SECTION 3.07 No Material Adverse Effect; No Default. Neither the Borrower nor
any Subsidiary thereof is in default under or with respect to any Contractual
Obligation that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.08 Property.

(a) Ownership of Properties. Each of the Borrower and its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title that, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. All such
property is free and clear of Liens, other than Liens expressly permitted by
Section 6.02.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns,
licenses or possesses the right to use all of the trademarks, service marks,
trade names, copyrights, patents, and other Intellectual Property Rights that
are reasonably necessary for the operation of their respective businesses, as
currently conducted, and the use thereof by the Borrower and its Subsidiaries
does not infringe or otherwise violate the rights of any other Person, except to
the extent that such failure to own, license or possess, or such infringement or
violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower,
the conduct of the business of the Borrower or any Subsidiary as currently
conducted does not infringe upon or violate any rights held by any other Person,
except to the extent that such infringement or violation, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened that could reasonably be expected to
have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

SECTION 3.09 Taxes. The Borrower and its Subsidiaries have filed all federal,
state and other tax returns and reports required to be filed, and have paid all
federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (a) Taxes that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
being maintained in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.10 Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which the Borrower or any of its Subsidiaries is subject, and all other
matters known to it, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The reports, financial
statements, certificates and other written information (other than projected or
pro forma financial information and information of a general economic or
industry nature) furnished by or on behalf of the Borrower to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation and delivery (it being understood that such projected information
may vary from actual results and that such variances may be material). As of the
Signing Date, the information included in the Beneficial Ownership Certification
is true and correct in all respects.

SECTION 3.11 Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with the requirements of all Applicable Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to so comply, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.12 ERISA Compliance.

(a) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
Applicable Laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS, and, to the knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

60



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Borrower, threatened or
contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.

(c) No ERISA Event has occurred that has had or could reasonably be expected to
have a Material Adverse Effect, and neither the Borrower nor any ERISA Affiliate
is aware of any fact, event or circumstance that, either individually or in the
aggregate, could reasonably be expected to constitute or result in an ERISA
Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

(d) The present value of all accrued benefit liabilities under each Pension Plan
(based on those assumptions used to fund such Pension Plan) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Pension Plan
allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect. As of the most recent valuation date
for each Multiemployer Plan, the potential liability of the Borrower or any
ERISA Affiliate for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
could not reasonably be expected to have a Material Adverse Effect.

(e) To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of Applicable Law and has been maintained, where required, in good
standing with applicable regulatory authorities, except to the extent that the
failure to maintain compliance or good standing could not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan that could reasonably be expected to have a Material Adverse Effect. The
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Plan that is funded, determined as of the end of the most recently
ended fiscal year of the Borrower or Subsidiary, as applicable, on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the property of such Foreign Plan by a material amount, and for each
Foreign Plan that is not funded, the obligations of such Foreign Plan are
properly accrued, except to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.13 Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Borrower nor any Subsidiary (a) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any applicable
Environmental Law, (b) knows of any reasonable basis for

 

61



--------------------------------------------------------------------------------

any permit, license or other approval required under any Environmental Law to be
revoked, canceled, limited, terminated, modified, appealed or otherwise
challenged, (c) has become subject to any Environmental Liability, (d) has
received written notice of any claim, complaint, proceeding, investigation or
inquiry with respect to any Environmental Liability (and no such claim,
complaint, proceeding, investigation or inquiry is pending or, to the knowledge
of the Borrower, is threatened or contemplated) or (e) knows of any facts,
events or circumstances that would reasonably be expected to give rise to any
Environmental Liability of the Borrower or any Subsidiary.

SECTION 3.14 Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any Credit
Extension hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) will be
Margin Stock.

SECTION 3.15 Investment Company Act and Federal Power Act. Neither the Borrower
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940. Neither the Borrower
nor any of its Subsidiaries is subject to regulation under the Federal Power Act
or any other Law which may limit its ability to guarantee or incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable.

SECTION 3.16 Sanctions; Anti-Corruption.

(a) None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent, or affiliate of the Borrower
or any of its Subsidiaries is (x) an individual or entity (“person”) that is, or
is owned 50 percent or more, individually or in the aggregate, directly or
indirectly, or controlled by persons that are: (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions (including, currently, Crimea, Cuba, Iran, North Korea
and Syria) and (y) has received notice of or is aware of any claim, action,
suit, proceeding or investigation against the Borrower or its Subsidiaries with
respect to Sanctions by any relevant sanctions authority.

(b) The Borrower, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Borrower, the agents of the Borrower and
its Subsidiaries, are in compliance with all applicable Sanctions and with the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) and any other applicable anti-corruption law, in each
case, in all material respects. The Borrower and its Subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance in all material respects with applicable Sanctions, the FCPA and any
other applicable anti-corruption laws.

 

62



--------------------------------------------------------------------------------

SECTION 3.17 Solvency. As of the Signing Date, the Borrower and its Subsidiaries
are, on a consolidated basis, Solvent. As of the Closing Date, and immediately
after any Borrowings on the Closing Date or the issuance of any Letter of Credit
on the Closing Date and the consummation of the Refinancing, and the application
of the proceeds thereof, and giving effect to the rights of indemnification,
subrogation and contribution under the Collateral Agreement, the Borrower and
its Subsidiaries are, on a consolidated basis, Solvent.

SECTION 3.18 Subsidiaries. Schedule 3.18 sets forth the name of, and the
ownership interest of the Borrower and its Subsidiaries as of the Signing Date.
As of the Signing Date, the Equity Interests in the Borrower and each of its
Subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable, and the Equity Interests of each of the Borrower’s Subsidiaries
are owned by the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Loan Documents). Except as set forth in
Schedule 3.18, as of the Signing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which the Borrower of any of its
Subsidiaries is a party requiring, and there are no Equity Interests in any of
the Borrower or its Subsidiaries outstanding that upon exercise, conversion or
exchange would require, the issuance by any of the Borrower or its Subsidiaries
of any additional Equity Interests or other securities exercisable for,
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase any Equity Interests in any of the Borrower or its Subsidiaries.

SECTION 3.19 Perfected Liens.

(a) As of the Closing Date and thereafter, the Obligations constitute the sole
senior secured obligations of the Borrower and its Subsidiaries and, except for
Indebtedness permitted under Section 6.01, the sole Indebtedness of the Borrower
and its Subsidiaries. No monetary Obligation arising hereunder or under any Loan
Document, or arising in connection herewith or therewith, is subordinated to any
other Indebtedness.

(b) The Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Lenders and Issuing Banks, a valid and enforceable security interest in the
Collateral (as defined therein) and (i) when the Collateral constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent, together with instruments of transfer duly endorsed
in blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices on or after the Closing Date, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Borrower and
its Subsidiaries in the remaining Collateral (as defined therein) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person.

(c) Upon the recordation of the Collateral Agreement (or a Short-Form IP
Security Agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, and the filing of the
financing statements referred to in paragraph

 

63



--------------------------------------------------------------------------------

(b) of this Section, in each case, on or after the Closing Date, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Borrower and
its Subsidiaries in the Intellectual Property (as defined in the Collateral
Agreement) in which a security interest may be perfected by filing in the United
States of America, in each case prior and superior in right to any other Person,
but subject to Liens permitted under Section 6.02 (it being understood and
agreed that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in any patent, trademark, service mark or copyright acquired
by the Borrower and its Subsidiaries after the Closing Date).

ARTICLE IV

CONDITIONS

SECTION 4.01 Signing Date. The effectiveness of this Agreement is subject to the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions (and, in the case of each document specified in this Section to be
received by the Administrative Agent, such document shall be in form and
substance satisfactory to the Administrative Agent and each Lender):

(a) This Agreement. The Administrative Agent shall have received from the
Borrower a counterpart of this Agreement duly executed on behalf of the Borrower
(or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page to this Agreement) that the
Borrower has signed a counterpart of this Agreement).

(b) Fee Letter. The Administrative Agent shall have received from the Borrower a
counterpart of the Fee Letter duly executed on behalf of the Borrower (or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page to the Fee Letter) that the
Borrower has signed a counterpart of the Fee Letter).

(c) KYC Information. (i) Upon the reasonable request of any Lender made at least
ten days prior to the Signing Date, the Borrower shall have provided to such
Lender the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, in each case at least five days prior to the Signing
Date. At least five days prior to the Signing Date, any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver a Beneficial Ownership Certification in relation to such Borrower.

(d) Letter of Comfort. The Administrative Agent shall have received executed
counterparts of the Letter of Comfort, duly executed and delivered by each party
thereto.

(e) Financial Statements. The Borrower shall have delivered to the Lenders the
Audited Financial Statements and the unaudited quarterly financial statements of
the Borrower referred to in Section 3.05(a).

 

64



--------------------------------------------------------------------------------

SECTION 4.02 Closing Date. The obligation of each Lender (including each Issuing
Bank) to make Credit Extensions hereunder is subject to the satisfaction (or
waiver in accordance with Section 9.02) of the following conditions (and, in the
case of each document specified in this Section to be received by the
Administrative Agent, such document shall be in form and substance satisfactory
to the Administrative Agent and each Lender):

  (a) Security Documents. The Administrative Agent shall have received executed
counterparts of the Collateral Agreement, dated as of the Closing Date, duly
executed and delivered by the Borrower and each of its Subsidiaries other than
Excluded Foreign Subsidiaries, together with:

(i) the delivery of all certificates (in the case of Equity Interests that are
securities (as defined in the UCC)) evidencing the issued and outstanding
capital securities owned by the Borrower and its Subsidiaries that are required
to be pledged under the Security Agreement, which certificates in each case
shall be accompanied by undated instruments of transfer duly executed in blank,
or, in the case of Equity Interests that are uncertificated securities (as
defined in the UCC), confirmation and evidence reasonably satisfactory to the
Administrative Agent that the security interest required to be pledged therein
under the Collateral Agreement has been transferred to and perfected by the
Administrative Agent in accordance with Articles 8 and 9 of the UCC and all Laws
otherwise applicable to the perfection of the pledge of such Equity Interests;

(ii) the delivery of the promissory notes together with undated note powers
executed in blank to the extent required to be Collateral pursuant to the
definition of the term “Collateral and Guarantee Requirement”;

(iii) financing statements naming the Borrower and each Subsidiary (other than
Excluded Foreign Subsidiaries) as a debtor and the Administrative Agent as the
secured party, or other similar instruments, registrations or documents, in each
case suitable for filing, filed under the UCC (or equivalent law) of all
jurisdictions as may be necessary or, in the commercially reasonable opinion of
the Administrative Agent, desirable to perfect the Liens of the Administrative
Agent pursuant to the Collateral Agreement;

(iv) UCC-3 termination statements, as may be necessary to release all Liens
(other than Liens permitted under Section 6.02) and other rights of any Person
in any collateral described in the Collateral Agreement previously granted by
any Person; and

(v) all Short-Form IP Security Agreements, Landlord Consents and Bailee Letters
required to be provided under the Collateral Agreement, each dated as of the
Closing Date, duly executed and delivered by the Borrower and each Subsidiary,
as applicable.

(b) Controlled Accounts. The Administrative Agent shall have received evidence
satisfactory to it that all Deposit Accounts, Securities Accounts, Commodities
Accounts, lockboxes or other similar accounts (other than Excluded Accounts) of
the Borrower and each of its Subsidiaries are Controlled Accounts.

 

65



--------------------------------------------------------------------------------

  (c) Insurance. The Administrative Agent shall have received certificates of
insurance evidencing that the insurance required to be maintained pursuant to
Section 5.06 is in full force and effect, together with endorsements naming the
Administrative Agent, for the benefit of the Lenders, as additional insured and
loss payee thereunder, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

  (d) SEC Investigation. The Lender shall be satisfied with its due diligence
with respect to the SEC Investigation and the potential maximum liability
(contingent or otherwise) arising from such SEC Investigation.

  (e) Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Financial Officer or legal officer of the Borrower, together with all
attachments contemplated thereby.

  (f) Lien Searches. The Administrative Agent shall be reasonably satisfied with
Lien searches regarding the Borrower and its Subsidiaries made within twenty
(20) Business Days prior to the Signing Date.

  (g) Secretary’s Certificate, Etc. The Administrative Agent shall have received
from the Borrower and each Subsidiary a certificate, dated as of the Closing
Date, duly executed and delivered by a Responsible Officer of each such Person,
attaching (w) resolutions of each such Person’s Board then in full force and
effect authorizing the execution, delivery and performance of each Loan Document
and the transactions contemplated thereby; (x) the incumbency and signatures of
those of its officers, managing member or general partner or equivalent
authorized to act as Responsible Officer with respect to each Loan Document and
delivered by such Person; (y) true and complete copies of each Organizational
Document of such Person and (z) good standing certificates of such Person dated
a date reasonably close to the Closing Date; which certificates shall be in form
and substance reasonably satisfactory to the Administrative Agent and upon which
the Administrative Agent and the Lenders may conclusively rely until they shall
have received a further certificate of a Responsible Officer of any such Person
cancelling or amending the prior certificate of such Person.

  (h) Closing Date Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower, confirming satisfaction of the conditions set forth in
this Section and compliance with the conditions set forth in clauses (b) and
(c) of Section 4.03.

  (i) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, substantially in the form of Exhibit F, duly executed and
delivered by the chief financial or accounting Responsible Officer of the
Borrower, dated as of the Closing Date.

  (j) Opinion of Counsel to Borrower. The Administrative Agent shall have
received an opinion of Winston & Strawn LLP, counsel to the Borrower and its
Subsidiaries, addressed to the Administrative Agent, the Lenders and the Issuing
Banks and dated the Closing Date, in form and substance reasonably satisfactory
to the Administrative Agent (and the Borrower hereby instructs such counsel to
deliver such opinion to such Persons).

 

66



--------------------------------------------------------------------------------

  (k) Fees and Expenses. The Borrower shall have paid all reasonable and
documented out-of-pocket fees, costs and expenses (including reasonable legal
fees and expenses) agreed in writing to be paid by it to the Administrative
Agent and the Lenders (including pursuant to the Fee Letter) in connection
herewith to the extent due (and, in the case of expenses (including legal fees
and expenses), to the extent that statements for such expenses shall have been
delivered to the Borrower prior to the Closing Date).

  (l) Refinancing. The Administrative Agent shall have received evidence
reasonably satisfactory to it that (i) the Refinancing has been, or
substantially simultaneously with a Borrowing on the Closing Date will be,
consummated, and all commitments under the Refinanced Debt have been permanently
terminated or cancelled and all Liens and guaranties in connection therewith
shall have been, or substantially simultaneously with the Borrowing on the
Closing Date, will be terminated and released and (ii) all other third-party
Indebtedness of the Borrower and its Subsidiaries, other than Indebtedness
expressly permitted hereunder, has been or, substantially simultaneously with
the Borrowing on the Closing Date will be, repaid in full, and all Liens or
guaranties, if any, securing and/or guarantying any such repaid and terminated
Indebtedness have been or substantially simultaneously with the Borrowing on the
Closing Date, will be released.

  (m) [reserved].

  (n) [reserved].

  (o) [reserved].

  (p) [reserved].

  (q) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request.

Without limiting the generality of Section 8.03(c), for purposes of determining
satisfaction of the conditions specified in this Section, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

For the avoidance of doubt and notwithstanding anything contained in this
Agreement or the other Loan Documents to the contrary, (a) no Credit Extensions
shall be made or deemed made under this Agreement and (b) no Liens or security
interests in the Collateral shall be granted or deemed to have been granted to
the Administrative Agent or any Lender, in each case, until the Closing Date
shall have occurred.

 

67



--------------------------------------------------------------------------------

SECTION 4.03 Conditions to All Credit Extensions. The obligation of each Lender
(including each Issuing Bank) to make a Credit Extension (including its initial
Credit Extension) is additionally subject to the satisfaction of the following
conditions:

  (a) the Administrative Agent and, if applicable, the applicable Issuing Bank
shall have received a written Borrowing Request or request for L/C Credit
Extension, as applicable, in accordance with the requirements hereof;

  (b) the representations and warranties of the Borrower set forth in this
Agreement and in any other Loan Document shall be true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of such
Credit Extension (or, in the case of any such representation or warranty
expressly stated to have been made as of a specific date, as of such specific
date); and

  (c) no Default shall have occurred and be continuing or would result from such
Credit Extension or from the application of proceeds thereof.

Each Borrowing Request or request for L/C Credit Extension, as applicable, by
the Borrower hereunder and each Credit Extension shall be deemed to constitute a
representation and warranty by the Borrower on and as of the date of the
applicable Credit Extension as to the matters specified in clauses (b) and
(c) above in this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, all Obligations shall
have been paid in full (other than contingent indemnification obligations for
which no claim has been asserted) and all Letters of Credit shall have expired
or been canceled (without any pending drawings), the Borrower covenants and
agrees with the Lenders that on and after the Closing Date:

SECTION 5.01 Financial Statements. The Borrower will furnish to the
Administrative Agent and each Lender:

  (a) as soon as available, and in any event within 150 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2019), an audited consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, audited and accompanied by a report and
opinion of independent public accountants of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards to the effect that such consolidated financial statements
present fairly in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; and

 

68



--------------------------------------------------------------------------------

  (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2020), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related unaudited consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, together with (i) a copy of management’s discussion and
analysis with respect to such financial statements and (ii) a certification by a
Financial Officer of the Borrower that such financial statements fairly present
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject only to
normal year-end audit adjustments and the absence of notes;

  (c) as soon as available, but in any event within 30 days after the end of
each calendar month of each fiscal year, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such calendar month, the
related unaudited consolidated statements of income or operations, shareholders’
equity and cash flows for such calendar month, in each case setting forth in
comparative form, as applicable, the figures for the previous calendar month,
together with a certification by a Financial Officer of the Borrower that such
financial statement fairly presenting in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject only to normal year-end audit adjustments and the
absence of notes; provided that at the written request of the Required Lenders
within 10 Business Days after the receipt of such financial statements, the
Borrower shall hold a conference call to discuss such financial statements with
a Financial Officer of the Borrower and other senior management representatives
of the Borrower as the Required Lenders may reasonably request and such
conference call shall be held promptly after request therefor at a time mutually
agreed with the Borrower and the Required Lenders; and

  (d) as soon as available, but in any event no later than 30 days after the end
of each fiscal quarter of the Borrower (commencing with the fiscal quarter ended
March 31, 2020), forecasts prepared by management of the Borrower and a summary
of material assumptions used to prepare such forecasts, in form satisfactory to
the Administrative Agent, including projected consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for such fiscal year.

SECTION 5.02 Certificates; Other Information. The Borrower will deliver to the
Administrative Agent and each Lender:

  (a) [reserved]

 

69



--------------------------------------------------------------------------------

  (b) concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed compliance certificate in the form of
Exhibit C (a “Compliance Certificate”) signed by a Responsible Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.12;

  (c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements that the Borrower or any
Subsidiary may file or be required to file with the SEC or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, and not otherwise required to be delivered
pursuant hereto;

  (d) promptly after the furnishing thereof, copies of any material request or
notice received by the Borrower or any Subsidiary, or any material written
statement or report furnished by the Borrower or any Subsidiary to any holder of
debt securities of the Borrower or any Subsidiary, pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished pursuant hereto;

  (e) promptly after receipt thereof by the Borrower or any Subsidiary, copies
of each material notice or other material correspondence received from the SEC
(or comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary thereof;

  (f) promptly following request therefor, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them as the Administrative Agent or any
Lender (through the Administrative Agent) may from time to time reasonably
request;

  (g) as soon as available and in any event no later than one hundred twenty
(120) days following the end of the fiscal year of the Borrower ended
December 31, 2019 and each fiscal year of the Borrower thereafter, copies of an
annual budget (or equivalent) for the Borrower and its Subsidiaries, for the
then-current fiscal year, in form or presentation reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Financial Officer of the
Borrower certifying that (i) such budget was prepared by the Borrower in good
faith and (ii) the Borrower had at the time of preparation of the budget, and at
all times thereafter (including on and as of the date of delivery of such budget
to the Administrative Agent) has continued to have, a reasonable basis for all
assumptions contained in such budget and such budget was prepared in accordance
with, and based upon, such assumptions;

 

70



--------------------------------------------------------------------------------

  (h) promptly following request therefor, a quarterly conference call with the
Lenders to discuss information regarding the SEC Investigation and the potential
maximum liability (contingent or otherwise) thereunder with Financial Officers
of the Borrower and other senior management representatives of the Borrower as
the Lenders may reasonably request; and

  (i) promptly following any request therefor, such other information (including
with respect to the Collateral) regarding the operations, business, properties,
liabilities (actual or contingent) or financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and Retrieval system (EDGAR); or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such document to it and maintaining its copies of
such documents.

SECTION 5.03 Notices. The Borrower will promptly notify the Administrative Agent
and each Lender of:

  (a) the occurrence of any Default;

  (b) the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof, including pursuant to any
applicable Environmental Laws, that could reasonably be expected to be adversely
determined, and, if so determined, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

  (c) the occurrence of any ERISA Event that, either individually or together
with any other ERISA Events, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

71



--------------------------------------------------------------------------------

  (d) notice of any action arising under any applicable Environmental Law that,
if adversely determined, could reasonably be expected to result in liability of
the Borrower and its Subsidiaries in an aggregate amount exceeding $1,000,000;

  (e) any material change in accounting or financial reporting practices by the
Borrower or any Subsidiary;

  (f) any matter or development that has had or could reasonably be expected to
have a Material Adverse Effect; and

  (g) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the
occurrence requiring such notice and stating what action the Borrower has taken
and proposes to take with respect thereto.

SECTION 5.04 Preservation of Existence, Etc. The Borrower will, and will cause
each of its Subsidiaries to, (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 6.03 or 6.04;
(b) take all reasonable action to maintain all rights, licenses, permits,
privileges and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, (a) maintain, preserve and protect all of its properties
and equipment necessary in the operation of its business in good working order
and condition (ordinary wear and tear and casualty excepted) and (b) make all
necessary repairs thereto and renewals and replacements thereof, in each case,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06 Maintenance of Insurance. The Borrower will, and will cause each of
its Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries)
as are customarily carried under similar circumstances by such Persons, and in
any case, with coverage amounts of at least the amounts in effect on the Closing
Date. Upon the reasonable request of the Administrative Agent, the Borrower
shall furnish to the Administrative Agent from time to time: (i) full
information as to the insurance carried by the Borrower and each of its
Subsidiaries and, if so requested, copies of all such insurance policies and
(ii) a certificate from the Borrower’s insurance broker or other insurance
specialist stating that all premiums then due

 

72



--------------------------------------------------------------------------------

on the policies relating to insurance on the Collateral have been paid and that
such policies are in full force and effect. All such insurance policies required
to be maintained pursuant to this Section shall (i) name the Administrative
Agent, for its benefit and the benefit of the Lenders, as mortgagee (in the case
of property insurance) or as loss payee or additional insured (in the case of
liability insurance), as applicable, and provide that no cancellation of such
policies will be made without at least thirty (30) days (ten (10) days for
nonpayment of premium) prior written notice to the Administrative Agent and
(ii) be in addition to any requirements to maintain specific types of insurance
contained in the other Loan Documents. Receipt of notice of cancellation of any
such insurance policies or the reduction of coverage or amounts of coverage
thereunder shall entitle the Administrative Agent to renew any such policies,
cause the coverages and amounts thereof to be maintained at levels required
pursuant to the first sentence of this Section 5.06 or otherwise to obtain
similar insurance in place of such policies, in each case at the expense of the
Borrower (to be payable on demand). The amount of any such expenses shall accrue
interest at the Default Rate if not paid on demand and shall constitute
“Obligations”.

SECTION 5.07 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay, discharge or otherwise satisfy as the same shall
become due and payable, all of its obligations and liabilities, including Tax
liabilities, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all Applicable Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.09 Environmental Matters. Except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect, the
Borrower will, and will cause each of its Subsidiaries to, (a) comply with all
applicable Environmental Laws, (b) obtain, maintain in full force and effect and
comply with any permits, licenses or approvals required by applicable
Environmental Law for the facilities or operations of the Borrower or any of its
Subsidiaries, and (c) conduct and complete any investigation, study, sampling or
testing, and undertake any corrective, cleanup, removal, response, remedial or
other action to the extent each such action is required by applicable
Environmental Law to be taken by the Borrower and necessary to identify, report,
remove and clean up all Hazardous Materials present or released by Borrower or
any of its Subsidiaries from time to time at, on, in, under or from any of the
properties of the Borrower or any of its Subsidiaries.

SECTION 5.10 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be.

 

73



--------------------------------------------------------------------------------

SECTION 5.11 Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrower and upon reasonable prior notice at
such reasonable times during normal business hours and as often as may be
reasonably requested; provided that, other than with respect to such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section and (b) the Administrative Agent shall not exercise such rights more
often than four times during any calendar year; provided, further, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing under this Section at the expense of the Borrower and at any time
during normal business hours and without advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s accountants.

SECTION 5.12 Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans, and use the Letters of Credit
issued hereunder, (i) to consummate the Refinancing on the Closing Date,
(ii) for working capital and general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Applicable Law or of any Loan Document
and (iii) without duplication of the foregoing, to pay fees and expenses
associated with this Agreement, the Refinancing and the other Loan Documents.

SECTION 5.13 Sanctions; Anti-Corruption Laws. The Borrower will maintain in
effect policies and procedures designed to promote compliance by the Borrower,
its Subsidiaries, and their respective directors, officers, employees, and
agents with applicable Sanctions and with the FCPA and any other applicable
anti-corruption laws.

SECTION 5.14 Information Regarding Collateral.

  (a) The Borrower will furnish to the Administrative Agent prompt (and, in any
event, within ten Business Days after the occurrence thereof) written notice of
any change (i) in any of the Borrower’s or any of its Subsidiaries’ legal name,
as set forth in the Borrower’s or such Subsidiary’s organizational documents,
(ii) in the jurisdiction of incorporation or organization of the Borrower or any
of its Subsidiaries, (iii) in the form of organization of any of the Borrower or
its Subsidiaries or (iv) in any of the Borrower’s or any of its Subsidiaries’
organizational identification number, if any.

  (b) At the time of delivery of each Compliance Certificate delivered in
accordance with Section 5.01(a) the Borrower shall deliver to the Administrative
Agent a completed Supplemental Perfection Certificate, signed by a Financial
Officer of the Borrower, (i) setting forth the information required pursuant to
the Supplemental Perfection Certificate and indicating any changes in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the Closing
Date) or (ii) certifying that there has been no change in such information from
the most recent Supplemental Perfection Certificate delivered pursuant to this
Section (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Closing Date).

 

74



--------------------------------------------------------------------------------

SECTION 5.15 Additional Subsidiaries. If any additional Subsidiary other than an
Excluded Foreign Subsidiary is formed or acquired after the Closing Date, then
the Borrower will, as promptly as practicable thereafter and, in any event,
within 30 days (or such longer period as the Administrative Agent may, in its
sole discretion, agree to in writing) after such Subsidiary is formed or
acquired, notify the Administrative Agent thereof and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Subsidiary and take any other such action as shall be
reasonably necessary or desirable or reasonably requested by the Administrative
Agent to create and perfect, in favor of the Administrative Agent, for the
benefit of the Lenders and the Issuing Banks, valid and enforceable first
priority Liens on substantially all of the property of such Subsidiary as
collateral security for the Obligations hereunder.

SECTION 5.16 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that are required under applicable law, or that
the Administrative Agent or the Lenders may reasonably request in writing to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Borrower. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon written request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

SECTION 5.17 Cash Management. The Borrower shall, and shall cause each of its
Subsidiaries to:

(a) maintain at all times all Deposit Accounts, Securities Accounts, Commodity
Accounts, lockboxes and similar accounts (other than Excluded Accounts) located
in the United States held by the Borrower and each of its Subsidiaries with a
bank or financial institution that has executed and delivered to and in favor of
the Administrative Agent an account control agreement, in form and substance
reasonably acceptable to the Administrative Agent (each such Deposit Account,
Securities Account, Commodity Account, lockbox or similar account, a “Controlled
Account”); and

(b) with respect to all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all accounts
receivable, Contractual Obligations or any other rights and interests, deposit
promptly, and in any event, (i) with respect to any such items of payment paid
to and received by the Borrower or any Subsidiary in the United States, no later
than seven (7) Business Days after the date of receipt thereof, and (ii) with
respect to any such items of payment paid to and received by the Borrower or any
Subsidiary in a jurisdiction outside the United States, no later than thirty
(30) days after the date of receipt thereof, in either case into one or more
Controlled Accounts (other than any of the foregoing that are permitted to be
deposited into Excluded Accounts).

 

75



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated, all Obligations have been
paid in full (other than contingent indemnification obligations for which no
claim has been asserted) and all Letters of Credit have expired or been canceled
(without any pending drawings), the Borrower covenants and agrees with the
Lenders that on and after the Closing Date:

SECTION 6.01 Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

  (a) Indebtedness under the Loan Documents;

  (b) Indebtedness outstanding on the date hereof and listed on Schedule 6.01
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

  (c) Guarantees of the Borrower or any Subsidiary (other than an Excluded
Foreign Subsidiary) in respect of Indebtedness otherwise permitted hereunder of
the Borrower or any Wholly-Owned Subsidiary;

  (d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of mitigating risks associated with liabilities, commitments,
investments, assets or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
speculative purposes;

  (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 6.02(i); provided that the aggregate amount of all such
Indebtedness at any time outstanding shall not exceed $8,000,000 and provided
further that prior to the entry into any definitive document, instrument or
agreement with respect to any Indebtedness in excess of $1,000,000 in respect of
capital leases, Synthetic Lease Obligations or purchase money obligations for
fixed capital assets within the limitations set forth in Section 6.02(i), the
Borrower shall provide a copy of such definitive document, instrument or
agreement to the Administrative Agent 10 Business Days prior to the incurrence
thereto;

  (f) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $500,000 at any
time outstanding;

 

76



--------------------------------------------------------------------------------

  (g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of commercial letters of credit;

  (h) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

  (i) Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) arising under or in connection with cash management services in the
ordinary course of business;

  (j) Indebtedness consisting of the financing of insurance premiums payable
within one (1) year;

  (k) Indebtedness of Borrower or any Subsidiary owed to Weichai or Indebtedness
of any Subsidiary owed to Borrower or Indebtedness of one Subsidiary owed to
another Subsidiary; provided that, in each case, such Indebtedness is
(i) unsecured, (ii) subordinated to the Obligations pursuant to a subordination
agreement (a “Intercompany Subordination Agreement”) in a form and substance
reasonably satisfactory to the Administrative Agent and (iii) a copy of the
instrument or agreement, if any, that will evidence such Indebtedness has been
provided to the Administrative Agent 5 Business Days prior to the incurrence
thereto; and provided further that in the case of any Indebtedness owed by a
Excluded Foreign Subsidiary to a Loan Party, such Indebtedness does not exceed
$100,000 at any time outstanding; and

  (l) unsecured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding.

SECTION 6.02 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

  (a) Liens arising under the Loan Documents;

  (b) Liens existing on the date hereof and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 6.01(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 6.01(b);

  (c) Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

77



--------------------------------------------------------------------------------

  (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

  (e) pledges or deposits in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (ii) public utility
services provided to the Borrower or a Subsidiary;

  (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

  (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, and any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries;

  (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(j);

  (i) Liens securing Indebtedness permitted under Section 6.01(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

  (j) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

  (k) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;

 

78



--------------------------------------------------------------------------------

  (l) any interest or title of a lessor, sublessor, licensor or sublicensor
under leases or licenses permitted by this Agreement that are entered into in
the ordinary course of business;

  (m) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
or (ii) secure any Indebtedness;

  (n) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

  (o) Liens in favor of Wells Fargo Bank, National Association on cash
collateral pledged to secure the Existing Letters of Credit and the Existing
Bank Products;

  (p) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

  (q) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property; and

  (r) Liens securing financing arrangements with respect to insurance premiums.

SECTION 6.03 Fundamental Changes. The Borrower will not, nor will it permit any
Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

  (a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person;

  (b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary
(other than an Excluded Foreign Subsidiary); provided that if the transferor in
such a transaction is a Wholly-Owned Subsidiary, then the transferee shall
either be the Borrower or another Wholly-Owned Subsidiary;

  (c) the Borrower and its Subsidiaries may make Dispositions permitted by
Section 6.04;

  (d) any Investment permitted by Section 6.06 may be structured as a merger,
consolidation or amalgamation (provided that the surviving Person of such
merger, consolidation or amalgamation is not an Excluded Foreign Subsidiary);
and

 

79



--------------------------------------------------------------------------------

  (e) any Subsidiary may dissolve, liquidate or wind up its affairs if it owns
no material assets, engages in no business and otherwise has no activities other
than activities related to the maintenance of its existence and good standing.

SECTION 6.04 Dispositions. The Borrower will not, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:

  (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

  (b) Dispositions of inventory and Investments in the ordinary course of
business;

  (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

  (d) Dispositions of property by any Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary (other than an Excluded Foreign Subsidiary);

  (e) Dispositions permitted by Section 6.03;

  (f) leases, licenses, subleases or sublicenses (including the provision of
open source software under an open source license) granted in the ordinary
course of business and on ordinary commercial terms that do not interfere in any
material respect with the business of the Borrower and its Subsidiaries;

  (g) Dispositions of intellectual property rights that are no longer used or
useful in the business of the Borrower and its Subsidiaries;

  (h) the discount, write-off or Disposition of accounts receivable overdue by
more than 180 days or the sale of any such accounts receivable for the purpose
of collection to any collection agency, in each case in the ordinary course of
business;

  (i) the unwinding of any Swap Contract so long as the Swap Termination Value
associated therewith does not exceed $250,000;

  (j) Restricted Payments permitted by Section 6.05 and Investments permitted by
Section 6.06; and

  (k) so long as no Event of Default has occurred and is continuing, the
purchase price therefor is paid solely in cash and the seller thereof receives
not less than fair market value for such assets, the sale of other assets having
a value not exceeding $500,000 in the aggregate for the Borrower and its
Subsidiaries in any fiscal year.

SECTION 6.05 Restricted Payments. The Borrower will not, and will not permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

80



--------------------------------------------------------------------------------

  (a) each Subsidiary may make Restricted Payments to the Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of such Equity Interests in respect of which such
Restricted Payment is being made;

  (b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;

  (c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

  (d) the Borrower and each Subsidiary may pay withholding or similar taxes
payable by any future, present or former employee, director or officer (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) in connection with any repurchases of
Equity Interests or the exercise of stock options; and

  (e) so long as no Event of Default has occurred and is continuing, the
Borrower and its Subsidiaries may make other Restricted Payments (other than
Restricted Payments in the form of dividends or other equivalent distributions
to Weichai) in an aggregate amount not to exceed $100,000 in any fiscal year.

SECTION 6.06 Investments. The Borrower will not, and will not permit any
Subsidiary to, make any Investments, except:

  (a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

  (b) (i) Investments in Subsidiaries in existence on the Signing Date, and
(ii) other Investments in existence on the Signing Date and identified on
Schedule 6.06, and any refinancing, refunding, renewal or extension of any such
Investment that does not increase the amount thereof;

  (c) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not exceeding $250,000 at any time
outstanding, for travel, entertainment, relocation and similar ordinary business
purposes;

(d) Investments of the Borrower in Equity Interests in any Wholly-Owned
Subsidiary and Investments of any Wholly-Owned Subsidiary in Equity Interests of
another Wholly-Owned Subsidiary; provided that any such Equity Interests held by
a Loan Party shall be pledged in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement”;

 

81



--------------------------------------------------------------------------------

  (e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

  (f) Investments consisting of the indorsement by the Borrower or any
Subsidiary of negotiable instruments payable to such Person for deposit or
collection in the ordinary course of business;

  (g) to the extent constituting an Investment, transactions otherwise permitted
by Sections 6.01, 6.03 and 6.05;

  (h) operating Deposit Accounts, Securities Accounts or Commodity Accounts with
banks or financial institutions that are Controlled Accounts; and

  (i) so long as no Event of Default has occurred and is continuing, other
Investments not exceeding $500,000 at any time outstanding.

SECTION 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of its Wholly-Owned
Subsidiaries or between and among any Wholly-Owned Subsidiaries, (b) Restricted
Payments permitted by Section 6.05, (c) Investments permitted by
Section 6.06(b), (c) or (d), (d) reasonable and customary fees paid to members
of the board of directors (or similar governing body) of the Borrower and its
Subsidiaries and (e) reasonable compensation arrangements for officers and other
employees of the Borrower and its Subsidiaries entered into in the ordinary
course of business.

SECTION 6.08 Certain Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that, directly or indirectly, (a) limits
the ability of (i) any Subsidiary to make Restricted Payments to the Borrower or
to otherwise transfer property to the Borrower, (ii) any Subsidiary to Guarantee
Indebtedness of the Borrower or (iii) the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided that this clause (iii) shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 6.01(e) solely to the extent that any such negative pledge relates
to the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.

SECTION 6.09 Changes in Fiscal Periods. The Borrower will not permit the last
day of its fiscal year to end on a day other than December 31 or change the
Borrower’s method of determining its fiscal quarters.

 

82



--------------------------------------------------------------------------------

SECTION 6.10 Changes in Nature of Business. The Borrower will not, and will not
permit any Subsidiary to, engage to any material extent in any business other
than those businesses conducted by the Borrower and its Subsidiaries on the date
hereof or any business reasonably related or complementary thereto or
representing a reasonable expansion thereof.

SECTION 6.11 Restriction on Use of Proceeds. The Borrower will not use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock, or
to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose.

SECTION 6.12 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio of the Borrower as of the end of the fiscal
quarters ending June 30, 2020, September 30, 2020, December 31, 2020, March 31,
2021 and each fiscal quarter thereafter, to be less than 2:00 to 1.00.

(b) Minimum Consolidated EBITDA. As of the last day of each fiscal quarter set
forth below (each, a “Calculation Date”), the Borrower and its Subsidiaries will
not permit its Consolidated EBITDA to be less than the corresponding amount set
forth opposite such Calculation Date for the trailing consecutive period set
forth below:

 

Calculation Date

  

Consolidated EBITDA

June 30, 2020    For the two trailing consecutive fiscal quarters, at least
$6,500,000 September 30, 2020    For the three trailing consecutive fiscal
quarters, at least $13,500,000 December 31, 2020    For the four trailing
consecutive fiscal quarters, at least $21,000,000 March 31, 2021    For the
trailing one year period, $24,500,000

SECTION 6.13 Sanctions; Anti-Corruption Use of Proceeds. The Borrower will not,
directly or indirectly, use the proceeds of the Loans or use the Letters of
Credit, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable anti-corruption law, or (ii) (A) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(B) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans or Letters of Credit,
whether as Administrative Agent, Issuing Bank, Lender, underwriter, advisor,
investor, or otherwise).

 

83



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

  (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

  (b) the Borrower shall fail to pay any interest on any Loan or any L/C
Obligation, or any fee or any other amount (other than an amount referred to in
clause (a) of this Section) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three or more Business Days;

  (c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or any waiver hereunder or
thereunder, or in any written report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any such representation or warranty under this
Agreement or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect) when made or
deemed made;

  (d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(a), 5.04 (with respect to the Borrower’s
existence), 5.12 or Article VI;

  (e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01 and such failure shall continue unremedied
for a period of 5 or more days;

  (f) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section) and such failure
shall continue unremedied for a period of 30 or more days after written notice
thereof by the Administrative Agent to the Borrower;

  (g) (i) the Borrower or any Subsidiary shall fail to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness under the
Loan Documents) having an aggregate principal amount of more than $1,000,000 in
each case beyond the applicable grace period with respect thereto, if any; or
(ii) the Borrower or any Subsidiary shall fail to observe or perform any other
agreement or condition relating to any such Indebtedness or

 

84



--------------------------------------------------------------------------------

contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (f)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
documents;

  (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;

  (i) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

  (j) the Borrower or any of its Subsidiaries shall become unable to pay its
Indebtedness as it becomes due;

  (k) there is entered against the Borrower or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $1,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage), or
(ii) a non-monetary final judgment or order that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;

 

85



--------------------------------------------------------------------------------

  (l) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $1,000,000;

  (m) a Change of Control shall occur;

  (n) any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or the Borrower or any Subsidiary contests in writing
the validity or enforceability of any provision of any Loan Document or the
Liens securing the Obligations; or the Borrower denies in writing that it has
any or further liability or obligation under any Loan Document, or purports in
writing to revoke, terminate or rescind any Loan Document; or

  (o) any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material portion of the Collateral, with the priority required by
the applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in Section 9.02 or (iii) as
a result of the Administrative Agent’s failure to (A) maintain possession of any
stock certificate, promissory note or other instrument delivered to it under the
Collateral Agreement or (B) file Uniform Commercial Code continuation
statements;

(p) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect;

(q) any material Security Document shall cease to be, or shall be asserted by
any Loan Party not to be, in full force and effect; or

(r) a Material Adverse Effect shall have occurred;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:

(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately;

(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued and unpaid
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

 

86



--------------------------------------------------------------------------------

(iii) require that the Borrower Cash Collateralize the L/C Obligations as
provided in Section 2.23(a); and

(iv) exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents and Applicable Law;

provided that, in case of any event with respect to the Borrower described in
clause (g) or (h) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued and
unpaid interest thereon and all fees and other Obligations accrued and unpaid
hereunder, shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as provided in clause (iii)
above shall automatically become effective, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

SECTION 7.02 Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Sections 2.23 and 2.24, shall be applied by the Administrative Agent
as follows:

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Section 9.03;

(ii) second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, reimbursement obligations
in respect of L/C Disbursements, interest and Letter of Credit fees) payable to
the Lenders and the Issuing Banks (including fees and disbursements and other
charges of counsel payable under Section 9.03) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause (ii) payable to them;

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed L/C Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (iii) payable
to them;

(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed L/C Disbursements and (B) to Cash
Collateralize that portion of L/C Obligations comprising the undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Section 2.05 or 2.24, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to Cash Collateralize such L/C
Obligations, (y) subject to Section 2.05(c) or 2.24, amounts used to Cash
Collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of Cash Collateral shall be distributed in
accordance with this clause (iv);

 

87



--------------------------------------------------------------------------------

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Applicable Law.

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE VIII

AGENCY

SECTION 8.01 Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Standard Chartered Bank to act on its behalf
as the Administrative Agent and collateral agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than the United States of America, each of the
Lenders and the Issuing Banks hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s or such Issuing Bank’s behalf. It is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties. Without
limiting the generality of the foregoing, the Lenders and the Issuing Banks
hereby expressly authorize the Administrative Agent to execute any and all
documents (including releases) with respect to the Collateral (including any
amendment, supplement, modification or joinder with respect thereto) and the
rights of the Lenders and the Issuing Banks with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by the
Administrative Agent shall bind the Lenders. Except as otherwise provided in
Section 8.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

88



--------------------------------------------------------------------------------

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.02), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank.

 

89



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, increase, reinstatement or
renewal of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

90



--------------------------------------------------------------------------------

SECTION 8.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States of America,
or an Affiliate of any such bank with an office in United States of America and
which successor shall be acceptable to the Borrower (such consent not to be
unreasonably withheld or delayed) so long as no Event of Default has occurred
and is continuing. If no such successor shall have been so appointed by the
Required Lenders and approved by the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor,
which successor shall be acceptable to the Borrower (such consent not to be
unreasonably withheld or delayed) so long as no Event of Default has occurred
and is continuing. If no such successor shall have been so appointed by the
Required Lenders and approved by the Borrower and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Security Document for the
benefit of the Lenders and the Issuing Banks, the retiring Administrative Agent
shall continue to be vested with such security interest as collateral agent for
the benefit of the Lenders and the Issuing Banks and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Bank directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed

 

91



--------------------------------------------------------------------------------

Administrative Agent (other than any rights to indemnity payments owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 8.07 Non-Reliance on Agents and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 8.08 [Reserved].

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Section 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

 

92



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 9.03.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Lender or Issuing Bank shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Lenders and the Issuing Banks in accordance with the
terms thereof. In the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, as agent for and representative of the Lenders and the
Issuing Banks (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Lenders and the Issuing Banks at such sale
or other disposition.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices; Public Information.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email as follows:

(i) if to the Borrower, to it at 201 Mittel Drive, Wood Dale, Illinois, 60191,
Attention of Charles F. Avery, Jr. (Chief Financial Officer) (Facsimile No.
(630) 350-9588; Telephone No. (630) 350-9400; Email: cavery@psiengines.com);

(ii) if to the Administrative Agent, to Standard Chartered Bank at 1095 Avenue
of the Americas, New York, New York 10036, Attention of LPU – Power Solutions
International (Facsimile No. Not applicable; Telephone No. Not Applicable;
Email: NYLPU@exchange.standardchartered.com) with a copy to: Standard Chartered
Bank at 1095 Avenue of the Americas, New York, New York 10036, Attention of
Ambrish Mathur (Facsimile No. Not applicable; Telephone No. Not Applicable;
Email: Ambrish.Mathur@sc.com),

 

93



--------------------------------------------------------------------------------

(iii) if to Standard Chartered Bank in its capacity as Issuing Bank, to it at 2
Gateway Center, 13th Floor, Newark, New Jersey 07102, Attention of Trade
Operations (Facsimile No. (973) 474-5929 or (973)474-592); Telephone No. (201)
706-319; Email: NY.SBLC_IMPISSUANCE@sc.com), and if to any other Issuing Bank,
to it at the address provided in writing to the Administrative Agent and the
Borrower at the time of its appointment as an Issuing Bank hereunder; and

(iv) if to a Lender, to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML, and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

94



--------------------------------------------------------------------------------

(d) Platform.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on the
Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein that is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

(e) Public Information. The Borrower hereby acknowledges that certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the materials and information provided by or
on behalf of the Borrower hereunder and under the other Loan Documents
(collectively, “Borrower Materials”) that may be distributed to the Public
Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agents, the Issuing Banks and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of U.S. federal and state securities Laws
(provided, however, that to the extent that such Borrower Materials constitute
Information, they shall be subject to Section 9.12); (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (iv) the Agents shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information”. Each Public Lender will designate one or more
representatives that shall be permitted to receive information that is not
designated as being available for Public Lenders.

 

95



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments.

(a) No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, remedy, power or privilege, or any abandonment or discontinuance of
steps to enforce such a right remedy, power or privilege, preclude any other or
further exercise thereof or the exercise of any other right remedy, power or
privilege. The rights, remedies, powers and privileges of the Administrative
Agent, the Issuing Banks and the Lenders hereunder and under the Loan Documents
are cumulative and are not exclusive of any rights, remedies, powers or
privileges that any such Person would otherwise have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders and the Issuing Banks;
provided that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) each Issuing Bank from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank) hereunder and under the other Loan Documents, (iii) any Lender
from exercising setoff rights in accordance with Section 9.08 (subject to the
terms of Section 2.16) or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 8.01 and (y) in addition to the matters set forth in clauses (ii), (iii)
and (iv) of the preceding proviso and subject to Section 2.16, any Lender may,
with the consent of the Required Lenders, enforce any rights or remedies
available to it and as authorized by the Required Lenders.

(b) Amendments, Etc. Except as otherwise expressly set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing executed by the Borrower and the Required Lenders,
and acknowledged by the Administrative Agent, or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

  (i) extend or increase any Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Article IV or the waiver of any Default shall not
constitute an extension or increase of any Commitment of any Lender);

 

96



--------------------------------------------------------------------------------

  (ii) reduce the principal of, or rate of interest specified herein on, any
Loan or any L/C Disbursement, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly and adversely affected thereby (provided that only the consent of the
Required Lenders shall be necessary (x) to amend the definition of “Default
Rate” or to waive the obligation of the Borrower to pay interest at the Default
Rate or (y) to amend any financial covenant (or any defined term directly or
indirectly used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Loan or other Obligation or to reduce any fee
payable hereunder);

  (iii) postpone any date scheduled for any payment of principal of, or interest
on, any Loan or any L/C Disbursement, or any fees or other amounts payable
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, without the written consent of each Lender directly and
adversely affected thereby;

  (iv) change Section 2.15(b) or Section 2.16 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;

  (v) waive any condition set forth in Section 4.01 or Section 4.02 without the
written consent of each Lender;

  (vi) change Section 2.05(d) in a manner that would permit the expiration date
of any Letter of Credit to occur after the Commitment Termination Date without
the consent of each Lender;

  (vii) change any provision of this Section or the percentage in the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

  (viii) release or otherwise limit all or substantially all of the value of the
Guarantees provided by the Borrower and its Subsidiaries (including, in each
case, by limiting liability in respect thereof) under the Collateral Agreement,
in each case without the written consent of each Lender (except as expressly
provided in the Collateral Agreement (including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release or limitation of any Guarantee); or

  (ix) release all or substantially all the Collateral from the Liens of the
Security Documents, or otherwise subordinate such Liens, without the written
consent of each Lender (except as expressly provided in the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents), it being understood and agreed that an
amendment or other modification of the type of obligations secured by the
Security Documents shall not be deemed to be a release of the Collateral from
the Liens of the Security Documents),

 

97



--------------------------------------------------------------------------------

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent and (B) any Issuing Bank, unless in writing executed by
such Issuing Bank, in each case in addition to the Borrower and the Lenders
required above.

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender.

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of a
single firm of counsel for the Administrative Agent) (and, if reasonably
necessary, of a single firm of local counsel in each relevant jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for the foregoing), in connection with the syndication of the
Revolving Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, extension,
reinstatement or renewal of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any Issuing Bank (including
the reasonable fees, charges and disbursements of a single firm of counsel for
the Administrative Agent, any Lender or any Issuing Bank (and, if reasonably
necessary, of a single firm of local counsel in each relevant jurisdiction
(which may include a single firm of special

 

98



--------------------------------------------------------------------------------

counsel acting in multiple jurisdictions) for the foregoing)) and, in the case
of an actual or perceived conflict of interest where any such Person affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Person (and, if
reasonably necessary, of a single firm of local counsel in each relevant
jurisdiction (which may be include a single firm of special counsel acting in
multiple jurisdictions) for such affected Person)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
against an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from a claim not
involving an act or omission of the Borrower and that is brought by an
Indemnitee against another Indemnitee (other than against the Administrative
Agent in its capacity as such). Paragraph (b) of this Section shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Bank or such Related Party, as the case may be, such Lender’s pro

 

99



--------------------------------------------------------------------------------

rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Applicable Percentage at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), or such Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.15(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, neither the Borrower nor any Indemnitee shall assert, and each
such Person hereby waives, any claim against the Borrower or any Indemnitee, as
applicable, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent that such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

100



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless the Administrative Agent has
consented to such assignment.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(B) the consent of each Issuing Bank shall be required.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

101



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.18 and 9.03 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

102



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its U.S. offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 9.03(b) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (subject to the requirements and limitations
therein, including the requirements under Section 2.19(g) (it being understood
that the documentation required under Section 2.19(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.22 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.18 or
2.19, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.22(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.16 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or

 

103



--------------------------------------------------------------------------------

any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in any Loan Document or other documents
delivered in connection herewith or therewith or pursuant hereto or thereto
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery hereof and thereof and the making of
the Credit Extensions hereunder, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments have not expired or been terminated. The provisions of
Sections 2.17, 2.18, 9.03, 9.15 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the payment in full of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

104



--------------------------------------------------------------------------------

(b) Electronic Execution of Assignments. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement, the other Loan Documents and the
transactions contemplated hereby or thereby (including without limitation
Assignment and Assumptions, amendments, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.07 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or any Issuing Bank, as
applicable, then such provision shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or such Issuing Bank different from
the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.24 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and

 

105



--------------------------------------------------------------------------------

remedies (including other rights of setoff) that such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by Applicable Law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS

 

106



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any court,
tribunal, regulatory, supervisory, governmental or quasi-governmental authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by Applicable Laws or by
any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions that are not less restrictive than those
of this Section, to (i) any actual or prospective assignee, novatee or
transferee of or Participant or sub-Participant in (or any agent or advisor of
any of the foregoing) any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Revolving Facility, (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Facility or (iii) any
professional advisor, insurer, insurance broker or other service provider of, or
any direct or indirect provider of credit protection to, the Administrative
Agent, any Lender, any Issuing Bank or any of their respective Affiliates;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower who did not acquire such information as a
result of a breach of this Section. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents or any Lender in connection
with the administration of this Agreement, the other Loan Documents, and the
Commitments.

 

107



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13 PATRIOT Act. Each Lender subject to the PATRIOT Act hereby notifies
the Borrower that, pursuant to the requirements of the PATRIOT Act, it may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the PATRIOT Act.

SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with Applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate. To
the extent lawful, the interest and charges that would have been paid in respect
of such Loan but were not paid as a result of the operation of this Section
shall be cumulated and the interest and charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender. Any amount collected
by such Lender that exceeds the maximum amount collectible at the Maximum Rate
shall be applied to the reduction of the principal balance of such Loan or
refunded to the Borrower so that at no time shall the interest and charges paid
or payable in respect of such Loan exceed the maximum amount collectible at the
Maximum Rate.

SECTION 9.15 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Bank or any
Lender, or the Administrative Agent, any Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.

 

 

108



--------------------------------------------------------------------------------

SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and the Administrative
Agent, any Issuing Bank, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, any Issuing Bank or any Lender
has advised or is advising the Borrower or any Subsidiary on other matters,
(ii) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Issuing Banks and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Issuing Banks and the Lenders, on the
other hand, (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the Issuing Banks
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person; (ii) none of the Administrative Agent, the
Issuing Banks and the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Issuing Banks and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and none of the Administrative
Agent, the Issuing Banks and the Lenders has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by Applicable Law, the Borrower hereby waives and releases any claims
that it may have against any of the Administrative Agent, the Issuing Banks and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 

109



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

[Signature page follows.]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

POWER SOLUTIONS INTERNATIONAL, INC.,
as Borrower

By   /s/ Charles F. Avery, Jr.   Name: Charles F. Avery, Jr.   Title: Chief
Financial Officer



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK NEW YORK BRANCH, as a Lender

By   /s/ Ambrish Mathur  

Name: Ambrish Mathur

Title: Executive Director

STANDARD CHARTERED BANK NEW YORK BRANCH, as Issuing Bank

By   /s/ Ambrish Mathur  

Name: Ambrish Mathur

Title: Executive Director

STANDARD CHARTERED BANK, as Administrative Agent

By   /s/ Ambrish Mathur  

Name: Ambrish Mathur

Title: Executive Director